Exhibit 10.1
 
 
 
GRUBB & ELLIS COMPANY
as Issuer
AND
U.S. Bank National Association
as Trustee
 
Indenture
Dated as of May 7, 2010
 
7.95% Convertible Senior Securities due 2015
 
 

 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
            ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION  
  1  
 
           
Section 1.01
  Definitions     1  
Section 1.02
  Compliance Certificates and Opinions     10  
Section 1.03
  Form of Documents Delivered to Trustee     11  
Section 1.04
  Acts of Holders; Record Dates     11  
Section 1.05
  Notices, Etc., to Trustee and Company     12  
Section 1.06
  Notice to Holders; Waiver     12  
Section 1.07
  Conflict with Trust Indenture Act     13  
Section 1.08
  Effect of Headings and Table of Contents     13  
Section 1.09
  Successors and Assigns     13  
Section 1.10
  Severability Clause     13  
Section 1.11
  Benefits of Indenture     13  
Section 1.12
  Governing Law     14  
Section 1.13
  Legal Holidays     14  
Section 1.14
  Waiver of Jury Trial     14  
Section 1.15
  Force Majeure     14  
Section 1.16
  No Recourse Against Others     14  
 
            ARTICLE II SECURITY FORMS     14  
 
           
Section 2.01
  Forms Generally     14  
Section 2.02
  Form of Face of Security     15  
Section 2.03
  Form of Reverse of Security     19  
Section 2.04
  Form of Trustee’s Certificate of Authentication     30  
Section 2.05
  Legend on Restricted Securities     30  
 
            ARTICLE III THE SECURITIES     30  
 
           
Section 3.01
  Designation, Principal Amount and Maturity     30  
Section 3.02
  Form and Payment     31  
Section 3.03
  Interest     31  
Section 3.04
  Denominations     33  
Section 3.05
  Execution, Authentication, Delivery and Dating     33  

 

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
           
Section 3.06
  Temporary Securities     34  
Section 3.07
  Registration, Registration of Transfer and Exchange; Restrictions on Transfer
    34  
Section 3.08
  Mutilated, Destroyed, Lost and Stolen Securities     36  
Section 3.09
  Cancellation and Transfer Provisions     37  
Section 3.10
  Persons Deemed Owners     38  
Section 3.11
  Book-Entry Provisions for Global Securities     38  
Section 3.12
  CUSIP Numbers     39  
 
            ARTICLE IV COVENANTS     40  
 
           
Section 4.01
  Payment of Securities     40  
Section 4.02
  Maintenance of Office or Agency     40  
Section 4.03
  Money for Securities Payments to Be Held in Trust     41  
Section 4.04
  Compliance Certificate; Notice of Default     42  
Section 4.05
  Corporate Existence     42  
Section 4.06
  Commission Filings and Reports     43  
Section 4.07
  Rule 144A Information Requirement     43  
Section 4.08
  Book-Entry System     43  
Section 4.09
  Additional Interest     43  
Section 4.10
  Waiver of Usury, Stay or Extension Laws     44  
Section 4.11
  Information for IRS Filings     44  
Section 4.12
  Appointments to Fill Vacancies in Trustee’s Office     44  
 
            ARTICLE V REDEMPTION OF SECURITIES     44  
 
           
Section 5.01
  Right to Redeem     44  
Section 5.02
  Election to Redeem; Notice to Trustee     45  
Section 5.03
  Selection by Trustee of Securities to Be Redeemed     45  
Section 5.04
  Notice of Redemption     46  
Section 5.05
  Deposit of Redemption Price     46  
Section 5.06
  Securities Payable on Redemption Date     47  
Section 5.07
  Securities Redeemed in Part     47  

 

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
            ARTICLE VI PURCHASE OF SECURITIES AT THE OPTION OF HOLDERS UPON A
FUNDAMENTAL CHANGE     47  
 
           
Section 6.01
  Purchase of Securities at the Option of Holders upon a Fundamental Change    
47  
Section 6.02
  Further Conditions and Procedures for Purchase at the Option of the Holder
upon a Fundamental Change     50  
 
            ARTICLE VII [RESERVED]     52  
 
            ARTICLE VIII CONVERSION     52  
 
           
Section 8.01
  Conversion of Securities     52  
Section 8.02
  Adjustments to Conversion Rate     54  
Section 8.03
  Effect of Reclassification, Consolidation, Merger or Sale     62  
Section 8.04
  Adjustment Upon a Make-Whole Fundamental Change     63  
Section 8.05
  Stockholder Rights Plan     64  
Section 8.06
  Trustee Adjustment Disclaimer     64  
Section 8.07
  Notice to Holders Prior to Certain Actions     65  
Section 8.08
  Certain Covenants     65  
 
            ARTICLE IX EVENTS OF DEFAULT; REMEDIES     66  
 
           
Section 9.01
  Events of Default     66  
Section 9.02
  Acceleration of Maturity; Rescission and Annulment     67  
Section 9.03
  Collection and Suits for Enforcement by Trustee     68  
Section 9.04
  Trustee May File Proofs of Claim     69  
Section 9.05
  Trustee May Enforce Claims Without Possession of Securities     69  
Section 9.06
  Application of Money Collected     69  
Section 9.07
  Limitation on Suits     70  
Section 9.08
  Unconditional Right of Holders to Receive Principal, Premium and Interest    
70  
Section 9.09
  Restoration of Rights and Remedies     71  
Section 9.10
  Rights and Remedies Cumulative     71  
Section 9.11
  Delay or Omission Not Waiver     71  
Section 9.12
  Control by Holders     71  
Section 9.13
  Waiver of Past Defaults     71  

 

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
           
Section 9.14
  Undertaking for Costs     72  
Section 9.15
  Additional Interest     72  
 
            ARTICLE X CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE    
73  
 
           
Section 10.01
  When Company May Merge, Etc     73  
Section 10.02
  Successor Substituted     74  
 
            ARTICLE XI THE TRUSTEE     74  
 
           
Section 11.01
  Duties of Trustee     74  
Section 11.02
  Rights of Trustee     75  
Section 11.03
  Individual Rights of Trustee     76  
Section 11.04
  Trustee’s Disclaimer     77  
Section 11.05
  Notice of Default     77  
Section 11.06
  Reports by Trustee to Holders     77  
Section 11.07
  Compensation and Indemnity     77  
Section 11.08
  Replacement of Trustee     78  
Section 11.09
  Successor Trustee by Merger, Etc     79  
Section 11.10
  Eligibility; Disqualification     79  
Section 11.11
  Preferential Collection of Claims against Company     80  
 
            ARTICLE XII HOLDERS’ LISTS AND REPORTS BY TRUSTEE     80  
 
           
Section 12.01
  Company to Furnish Trustee Names and Addresses of Holders     80  
Section 12.02
  Preservation of Information; Communications to Holders     80  
Section 12.03
  Reports by Trustee     80  
 
            ARTICLE XIII SUPPLEMENTAL INDENTURES     81  
 
           
Section 13.01
  Indentures Without Consent of Holders     81  
Section 13.02
  Indentures with Consent of Holders     82  
Section 13.03
  Execution of Indentures     83  
Section 13.04
  Effect of Indentures     83  
Section 13.05
  Conformity with Trust Indenture Act     83  
Section 13.06
  Reference in Securities to Supplemental Indentures     84  
Section 13.07
  Notice to Holders of Supplemental Indentures     84  

 

-iv-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
            ARTICLE XIV SATISFACTION AND DISCHARGE     84  
 
           
Section 14.01
  Satisfaction and Discharge of Indenture     84  
Section 14.02
  Application of Trust Money     84  
Section 14.03
  Paying Agent to Repay Monies Held     85  
Section 14.04
  Return of Unclaimed Monies     85  
Section 14.05
  Reinstatement     85  
 
            ARTICLE XV MISCELLANEOUS     85  
 
           
Section 15.01
  Trust Indenture Act Controls     85  
Section 15.02
  Notices     85  
Section 15.03
  Communication by Holders with other Holders     86  
Section 15.04
  Certificate and Opinion as to Conditions Precedent     86  
Section 15.05
  Statements Required in Certificate or Opinion     87  
Section 15.06
  When Securities are Disregarded     87  
Section 15.07
  Rules by Trustee, Paying Agent and Registrar     87  
Section 15.08
  Withholding Offset     87  
Section 15.09
  Calculations in Respect of Securities     88  
Section 15.10
  Counterparts     88  
Section 15.11
  Appointment of Conversion Agent     88  
Section 15.12
  Trustee Disclaimer     88  

 

-v-



--------------------------------------------------------------------------------



 



INDENTURE, dated as of May 7, 2010, between Grubb & Ellis Company, a corporation
duly organized and existing under the laws of the State of Delaware (herein
called the “Company”), having its principal office as of the date hereof at 1551
North Tustin Avenue, Santa Ana, CA 92705, and U.S. Bank National Association, a
national banking association, as Trustee (herein called the “Trustee”).
RECITALS OF THE COMPANY
WHEREAS, the Company has duly authorized the creation of an issue of 7.95%
Convertible Senior Securities due 2015 (each a “Security” and collectively, the
“Securities”) of the tenor and amount hereinafter set forth, and to provide
therefor the Company has duly authorized the execution and delivery of this
Indenture; and
WHEREAS, all things necessary to make the Securities, when executed by the
Company and authenticated and delivered hereunder and duly issued by the
Company, the valid and legally binding obligations of the Company, and to make
this Indenture a valid and legally binding agreement of the Company, in
accordance with the terms of the Securities and the Indenture, have been done;
NOW, THEREFORE, THIS INDENTURE WITNESSETH, For and in consideration of the
premises and the purchase of the Securities by the Holders thereof, it is
mutually agreed, for the benefit of the Company and the equal and proportionate
benefit of all Holders of the Securities thereof, as follows:
ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 1.01 Definitions. For all purposes of this Indenture, except as
otherwise expressly provided or unless the context otherwise requires:
(a) the terms defined in this Article I have the meanings assigned to them in
this Article I and include the plural as well as the singular;
(b) all other terms used herein which are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein;
(c) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;
(d) the words “Article” and “Section” refer to an Article and Section,
respectively, of this Indenture, unless the context otherwise indicates; and
(e) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.
“12% Preferred Stock” means the Company’s 12% Cumulative Participating Perpetual
Convertible Preferred Stock.

 

1.



--------------------------------------------------------------------------------



 



“Accredited Investor” has the meaning provided in Section 2.02.
“Act”, when used with respect to any Holder, has the meaning specified in
Section 1.04.
“Additional Interest” means all amounts payable, if any, pursuant to
Section 9.15 or the Registration Rights Agreement.
“Additional Shares” has the meaning provided in Section 8.04(a).
“Adjustment Date” has the meaning provided in Section 8.02(e).
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Agent Members” has the meaning provided in Section 3.11(a).
“Bankruptcy Default” has the meaning assigned to such term in Section 9.01.
“Bankruptcy Law” means Title 11, U.S. Code or any similar Federal, state or
foreign law for the relief of debtors.
“Beneficial Owner” means any person who is considered a beneficial owner of a
security in accordance with Rule 13d-3 promulgated by the SEC under the Exchange
Act.
“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.
“Board Resolution” shall mean a resolution duly adopted by the Board of
Directors authorizing the issuance of any Security and/or authorizing any other
action that may be taken by the Company in connection with this Indenture or the
Securities, certified by the secretary or assistant secretary of the Company to
have been duly adopted by the Board of Directors and to be in full force and
effect on the date of such certification.
“Business Combination” has the meaning provided in Section 8.03(a).
“Business Day”, means any day other than a Saturday, a Sunday or a day on which
banking institutions in the applicable Place of Payment are authorized or
obligated by law or executive order to close.
“Capital Stock” of any person means any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock or other equity participations, including partnership interests, whether
general or limited, of such person and any rights (other than debt securities
convertible and exchangeable into an equity interest), warrants or options to
acquire an equity interest in such person.

 

2.



--------------------------------------------------------------------------------



 



“Close of Business” means 5:00 p.m., New York City time (whether or not such
time occurs on a Business Day).
“Code” has the meaning provided in Section 13.01.
“Commission” means the Securities and Exchange Commission, from time to time
constituted, created under the Exchange Act or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.
“Common Stock” means the Common Stock, par value $0.01 per share, of the Company
existing on the Issue Date or any other shares of Capital Stock into which such
Common Stock shall be reclassified or changed.
“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.
“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by its Chairman of the Board, any Vice Chairman of the
Board, its Chief Executive Officer, its Chief Financial Officer, its President
or a Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary
or an Assistant Secretary, and delivered to the Trustee.
“Conversion Agent” means the office or agency appointed by the Company where
Securities may be presented for conversion. The Conversion Agent shall initially
be the Trustee.
“Conversion Date” has the meaning provided in Section 8.01(a).
“Conversion Price” means, in respect of each $1,000 principal amount of
Securities, $1,000 divided by the Conversion Rate, as may be adjusted from time
to time as set forth herein.
“Conversion Rate” means, in respect of each $1,000 principal amount of
Securities, initially 445.583 shares of Common Stock, subject to adjustment as
set forth herein.
“Corporate Trust Office” means the principal office of the Trustee in Los
Angeles, California at which at any particular time its corporate trust business
shall be administered, which office as of the date hereof is located at 633 W.
Fifth Street, 24th Floor, Los Angeles California 90070, attn: Corporate Trust
Services, or such other address as the Trustee may designate from time to time
by notice to the Company, or principal corporate trust office of any Successor
Trustee (or such other address as such Successor Trustee may designate from time
to time by notice to the Company).
“Defaulted Interest” has the meaning provided in Section 3.03(b).
“Depositary” means The Depository Trust Company until a successor Depositary
shall have become such pursuant to the applicable provisions of this Indenture,
and thereafter “Depositary” shall mean such successor Depositary.

 

3.



--------------------------------------------------------------------------------



 



“Effective Date” means, for purposes of Section 8.02, the first date on which
the shares or other equity interests distributed to holders of Common Stock
trade on the applicable exchange or in the applicable market, regular way,
reflecting the transaction.
“Event of Default” has the meaning specified in Section 9.01.
“Ex-Dividend Date” means, with respect to any dividend, distribution or issuance
on the Common Stock or any other equity security, the first date on which the
shares of the Common Stock or such other equity security trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
the issuance or distribution in question.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any statute successor thereto.
“Fair Market Value” means the amount that a willing buyer would pay a willing
seller in an arm’s length transaction.
“Fundamental Change” means the occurrence at the time after the Issue Date of
any of the following:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successor provisions to either of the foregoing),
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, except that a person will be deemed to have “beneficial ownership”
of all shares that any such person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the total voting power of the Company’s Voting
Stock (other than as a result of any merger, share exchange, transfer of assets
or similar transaction solely for the purpose of changing the Company’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock of the surviving entity); or
(b) consummation of (A) any recapitalization, reclassification or change of
Common Stock (other than changes resulting from a subdivision or combination) as
a result of which Common Stock would be converted into, or exchanged for, stock,
other securities, other property or assets, or (B) any statutory share exchange,
consolidation or merger involving the Company pursuant to which Common Stock
will be converted into cash, securities or other property, or (C) any sale,
transfer, assignment, lease, conveyance or other disposition, directly or
indirectly, of all or substantially all the Company’s assets and the assets of
the Company’s Subsidiaries, considered as a whole (other than a disposition of
such assets as an entirety or virtually as an entirety to a wholly-owned
Subsidiary) shall have occurred, provided that the following shall not be a
Fundamental Change:
(i) any transaction pursuant to which holders of the Company’s Capital Stock
immediately prior to the transaction are entitled to exercise, directly or
indirectly, 50% or more of the total voting power of all shares of Capital Stock
entitled to vote generally in the election of directors of the continuing or
surviving Person immediately after the transaction; or

 

4.



--------------------------------------------------------------------------------



 



(ii) any merger, share exchange, transfer of assets or similar transaction
solely for the purpose of changing the Company’s jurisdiction of incorporation
and resulting in a reclassification, conversion or exchange of outstanding
shares of common stock solely into shares of common stock of the surviving
entity; or
(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with any new
directors whose nomination, election or appointment by such board or whose
nomination for election by the Company’s stockholders was approved by a vote of
a majority of the directors then still in office who were either directors at
the beginning of such period or whose election, nomination or appointment was
previously so approved) cease for any reason to constitute 50% or more of the
Board of Directors then in office; or
(d) the Company’s stockholders shall have approved any plan of liquidation or
dissolution; or
(e) the Common Stock (or other common stock into which the Securities are then
convertible pursuant to the terms of this Indenture) ceases to be listed on the
New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global
Market or the NYSE Amex (or their respective successors).
A Fundamental Change as a result of clause (b) above will not be deemed to have
occurred, however, if 90% or more of the consideration received or to be
received by the holders of Common Stock (excluding cash payments for fractional
shares and cash payments made pursuant to dissenters’ appraisal rights) in
connection with the transaction or transactions constituting the Fundamental
Change consists of shares of Common Stock traded on the New York Stock Exchange,
the Nasdaq Global Select Market, the Nasdaq Global Market or the NYSE Amex (or
their respective successors) or which will be so traded when issued or exchanged
in connection with the transaction that would otherwise be a Fundamental Change
(these securities being referred to as “Publicly Traded Securities”) and as a
result of this transaction or transactions the Securities become convertible
into such Publicly Traded Securities, excluding cash payments for fractional
shares.
“Fundamental Change Notice” has the meaning provided in Section 6.01(b).
“Fundamental Change Notice Date” has the meaning provided in Section 6.01(b).
“Fundamental Change Purchase Date” has the meaning provided in Section 6.01(a).
“Fundamental Change Purchase Notice” has the meaning provided in
Section 6.01(c).
“Fundamental Change Purchase Price” has the meaning provided in Section 6.01(a).
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Financial Accounting Standards
Board or in such other statements by such other entity as have been approved by
a significant segment of the accounting profession.

 

5.



--------------------------------------------------------------------------------



 



“Global Security” means a Security that evidences all or part of the Securities
and is authenticated and delivered to, and registered in the name of, the
Depositary for such Securities or a nominee thereof.
“Holder” means a Person in whose name a Security is registered in the Security
Register.
“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument, and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be a part of and govern this
instrument and any such supplemental indenture, respectively.
“Interest Payment Date” has the meaning provided in Section 3.03(a).
“Issue Date” means the date Securities are originally issued as set forth on the
face of such Security under this Indenture.
“Last Reported Sale Price” of the Common Stock on any Trading Day means the
closing sale price per share (or if no closing sale price is reported, the
average of the bid and ask prices or, if more than one in either case, the
average of the average bid and average ask prices) of the Common Stock on that
Trading Day as reported in composite transactions for the principal United
States national or regional securities exchange on which the Common Stock is
traded. If the Common Stock is not so quoted, the Last Reported Sale Price will
be the average of the mid-point of the last bid and ask prices for the Common
Stock on the relevant date from each of at least three nationally recognized
independent investment banking firms selected by the Company for this purpose.
“Make-Whole Effective Date” has the meaning provided in Section 8.04(b).
“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change but determined without regard to subclause (i) under the
proviso to clause (b) of the definition thereof).
“Make-Whole Fundamental Change Notice” has the meaning provided in
Section 8.04(a).
“Maturity”, when used with respect to any Security, means the date on which the
principal, Redemption Price or Fundamental Change Purchase Price of such
Security or an installment of principal becomes due and payable as therein or
herein provided, whether at the Stated Maturity on a Redemption Date or a
Fundamental Change Purchase Date by declaration of acceleration, call for
redemption or otherwise.
“National Securities Exchange” means a securities exchange that has registered
with the Commission under Section 6 of the Exchange Act, or any successor
provision.
“Notice of Conversion” means a written notice of the kind specified in
Section 8.01(a).
“Notice of Default” means a written notice of the kind specified in
Section 9.01(c).

 

6.



--------------------------------------------------------------------------------



 



“Notice of Redemption” means a written notice of the kind specified in
Section 5.04.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary of the Company.
“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
a Vice Chairman of the Board, the Chief Executive Officer, the President or a
Vice President, and by the Treasurer, an Assistant Treasurer, the Secretary or
an Assistant Secretary, of the Company, and delivered to the Trustee.
“Opening of Business” means 9:00 a.m., New York City time (whether or not such
time occurs on a Business Day).
“Opinion of Counsel” means a written opinion of counsel (who may be counsel for
the Company) who is acceptable to the Trustee.
“Outstanding”, when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:
(a) Securities theretofore cancelled by the Trustee or delivered to the Trustee
for cancellation;
(b) Securities, or portions thereof, for whose payment or redemption or
repurchase money in the necessary amount has been theretofore deposited with the
Trustee or any Paying Agent (other than the Company) in trust or set aside and
segregated in trust by the Company (if the Company shall act as its own Paying
Agent) for the Holders of such Securities; provided that, if such Securities are
to be redeemed or repurchased prior to the maturity thereof, notice of such
redemption or repurchase has been duly given pursuant to this Indenture or
provision therefor satisfactory to the Trustee has been made; and
(c) Securities which have been paid pursuant to Section 3.08 or in exchange for
or in lieu of which other Securities have been authenticated and delivered
pursuant to this Indenture, other than any such Securities in respect of which
there shall have been presented to the Trustee proof satisfactory to it that
such Securities are held by a bona fide purchaser in whose hands such Securities
are valid obligations of the Company;
provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Securities owned
by the Company or any other obligor upon the Securities or any Affiliate of the
Company or of such other obligor shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Securities which a Responsible Officer of the Trustee
actually knows to be so owned shall be so disregarded. Securities so owned which
have been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Securities and that the pledgee is not the Company or any
other obligor upon the Securities or any Affiliate of the Company or of such
other obligor.

 

7.



--------------------------------------------------------------------------------



 



“Paying Agent” means any Person (including the Company) authorized by the
Company to pay the principal amount of, interest on (including Additional
Interest, if any), or Redemption Price or Fundamental Change Purchase Price of,
any Securities on behalf of the Company. The Trustee shall initially be the
Paying Agent.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.
“Physical Securities” means permanent certificated Securities in registered form
issued in denominations of $1,000 principal amount and multiples of $1,000 in
excess thereof.
“Place of Payment”, when used with respect to the Securities, means the place or
places where the principal of and any premium and interest on the Securities are
payable.
“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.08 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.
“Prospectus” means the Prospectus as defined in the Registration Rights
Agreement.
“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A.
“Record Date” means, for purposes of Section 8.02, in respect of a dividend or
distribution to holders of Common Stock, the date fixed for determination of
holders of Common Stock entitled to receive such dividend or distribution.
“Redemption Date”, when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to Article VI of this
Indenture.
“Redemption Price” has the meaning provided in Section 5.01(a).
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of May 7, 2010, among the Company and JMP Securities, LLC, as such agreement
may be amended, modified or supplemented from time to time.
“Regular Record Date” for the payment of interest on the Securities (including
Additional Interest, if any), means the April 15 (whether or not a Business Day)
immediately preceding the Interest Payment Date on May 1 and the October 15
(whether or not a Business Day) immediately preceding the Interest Payment Date
on November 1.
“Responsible Officer”, when used with respect to the Trustee, means any officer
assigned to the Corporate Trust Services department (or any other successor
department) of the Trustee located at the Corporate Trust Office of the Trustee
who shall have direct responsibility for the administration of this Indenture
and, for purposes of Sections 9.12 and 11.01(c)(ii) and the last sentence of
Section 11.05 hereof, also means, with respect to a particular corporate trust
matter, any other officer to whom such matter is referred because of his or her
knowledge of and familiarity with the particular subject.

 

8.



--------------------------------------------------------------------------------



 



“Restricted Security” or “Restricted Securities” has the meaning provided in
Section 2.05
“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereto), as the same may be amended from time to time.
“Rule 144A” means Rule 144A under the Securities Act (including any successor
rule thereto), as the same may be amended from time to time.
“Rule 144A Information” has the meaning specified in the Securities.
“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
primary United States National Securities Exchange or market on which the Common
Stock is listed or admitted for trading. If the Common Stock is not so listed or
admitted to trading, “Scheduled Trading Day” means a Business Day.
“Securities” or “Security” has the meaning provided in the recitals.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.07.
“Settlement Date” has the meaning provided in Section 8.01(a).
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.
“Spin-Off” has the meaning provided in Section 8.02(c).
“Stated Maturity”, when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified in such Security
as the fixed date on which the principal of such Security or such installment of
principal or interest is due and payable.
“Stated Maturity Date” means May 1, 2015.
“Stock Price” means, with respect to the Common Stock in connection with a
Make-Whole Fundamental Change, (i) if such Make-Whole Fundamental Change is a
transaction described in clause (a) or (b) of the definition thereof and holders
of Common Stock receive only cash as a result of such Make-Whole Fundamental
Change, the cash amount paid per share of the Common Stock and (ii) in all other
cases, the average of the Last Reported Sale Prices of the Common Stock for the
10 consecutive Trading Day period ending on the Trading Day immediately
preceding the Make-Whole Effective Date.

 

9.



--------------------------------------------------------------------------------



 



“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
purposes of this definition, “voting stock” means stock which ordinarily has
voting power for the election of directors, whether at all times or only so long
as no senior class of stock has such voting power by reason of any contingency.
“Surviving Person” has the meaning provided in Section 10.01
“Trading Day” means a day during which (a) trading in securities generally
occurs on the principal United States national or regional securities exchange
on which the Common Stock is then listed or admitted for trading or, if the
Common Stock is not then listed or admitted to trading on a United States
national or regional securities exchange, in the principal other market on which
the Common Stock is then traded and (b) a Last Reported Sale Price for the
Common Stock is available on such securities exchange or market. If the Common
Stock is not so listed or traded, “Trading Day” means a Business Day.
“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this instrument was executed; provided, however, that in the
event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder, and if at any time there is
more than one such Person, “Trustee” as used with respect to the Securities
shall mean each Trustee with respect to the Securities.
“Vice President”, when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president”.
“Voting Stock” of any person means Capital Stock of such person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such person, whether at all times or only for so long as no senior
class of securities has such voting power by reason of any contingency.
“Withholding Agent” means the office or agency appointed by the Company to
withhold the appropriate amount from any payment, to which withholding applies,
made by the Company to a Holder in respect of the Securities. The Withholding
Agent appointed by the Company shall initially be the Trustee.
“$” means United States dollars.

 

10.



--------------------------------------------------------------------------------



 



Section 1.02 Compliance Certificates and Opinions.
Upon any application or request by the Company to the Trustee to take or refrain
from taking any action under any provision of this Indenture, the Company shall
furnish to the Trustee such certificates and opinions as may be required under
the Trust Indenture Act. Each such certificate or opinion shall be given in the
form of an Officers’ Certificate, if to be given by an Officer, or an Opinion of
Counsel, if to be given by counsel, and shall comply with the requirements of
the Trust Indenture Act and any other requirements set forth in this Indenture.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than the Officers’ Certificate
required by the first paragraph of Section 4.04) shall include the statements
set forth in Section 15.05.
Section 1.03 Form of Documents Delivered to Trustee.
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.
Any certificate or opinion of an Officer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless such Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate or opinion of counsel may be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, an Officer or
Officers of the Company or any Subsidiary stating that the information with
respect to such factual matters is in the possession of the Company or any
Subsidiary, unless such counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Section 1.04 Acts of Holders; Record Dates.
Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given or taken by Holders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Holders in person or by agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and (subject to Section 11.01) conclusive in favor of the Trustee and
the Company, if made in the manner provided in this Section.

 

11.



--------------------------------------------------------------------------------



 



The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee deems sufficient.
The Company may, in the circumstances permitted by the Trust Indenture Act, fix
any day as the Regular Record Date for the purpose of determining the Holders
entitled to give or take any request, demand, authorization, direction, notice,
consent, waiver or other action, or to vote on any action, authorized or
permitted to be given or taken by Holders. If not set by the Company prior to
the first solicitation of a Holder made by any Person in respect of any such
action, or, in the case of any such vote, prior to such vote, the record date
for any such action or vote shall be the 30th day (or, if later, the date of the
most recent list of Holders required to be provided pursuant to Section 12.01)
prior to such first solicitation or vote, as the case may be. With regard to any
record date, only the Holders on such date (or their duly designated proxies)
shall be entitled to give or take, or vote on, the relevant action.
The ownership of Securities shall be proved by the Security Register.
Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Security shall bind every future Holder of the same
Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.
Section 1.05 Notices, Etc., to Trustee and Company.
Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with, (a) the Trustee by any Holder or by
the Company shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing (which may be via facsimile) to or with the
Trustee at its Corporate Trust Office, Attention: Corporate Trust Services, or
(b) the Company by the Trustee or by any Holder shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first-class postage prepaid, to the Company addressed to it at the
address of its principal office specified in the first paragraph of this
instrument or at any other address previously furnished in writing to the
Trustee by the Company.

 

12.



--------------------------------------------------------------------------------



 



Section 1.06 Notice to Holders; Waiver.
Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to each Holder affected by such
event, at such Holder’s address as it appears in the Security Register, not
later than the latest date (if any), and not earlier than the earliest date (if
any), prescribed for the giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Where this Indenture
provides for notice in any manner, such notice may be waived in writing by the
Person entitled to receive such notice, either before or after the event, and
such waiver shall be the equivalent of such notice. Waivers of notice by Holders
shall be filed with the Trustee, but such filing shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.
In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.
Section 1.07 Conflict with Trust Indenture Act.
If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act that is required under such Act to be a part of and govern
this Indenture, the latter provision shall control. If any provision of this
Indenture modifies or excludes any provision of the Trust Indenture Act that may
be so modified or excluded, the latter provision shall be deemed to apply to
this Indenture as so modified or to be excluded, as the case may be. Wherever
this Indenture refers to a provision of the Trust Indenture Act, such provision
is incorporated by reference in and made a part of this Indenture.
Section 1.08 Effect of Headings and Table of Contents.
The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
Section 1.09 Successors and Assigns.
All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.
Section 1.10 Severability Clause.
In case any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
Section 1.11 Benefits of Indenture.
Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors hereunder and
the Holders, any benefit or any legal or equitable right, remedy or claim under
this Indenture.

 

13.



--------------------------------------------------------------------------------



 



Section 1.12 Governing Law.
This Indenture and the Securities shall be governed by and construed in
accordance with the law of the State of New York.
Section 1.13 Legal Holidays.
In any case where any Interest Payment Date, Redemption Date, Fundamental Change
Purchase Date or Stated Maturity of any Security shall not be a Business Day at
any Place of Payment, then (notwithstanding any other provision of this
Indenture or of the Securities (other than a provision of the Securities which
specifically states that such provision shall apply in lieu of this Section))
payment of interest or principal (and premium, if any) need not be made at such
Place of Payment on such date, but may be made on the next succeeding Business
Day at such Place of Payment with the same force and effect as if made on the
Interest Payment Date, Redemption Date, Fundamental Change Purchase Date or at
the Stated Maturity, provided that no interest shall accrue for the intervening
period.
Section 1.14 Waiver of Jury Trial.
EACH OF THE COMPANY AND THE TRUSTEE, AND EACH HOLDER OF A SECURITY BY ITS
ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE SECURITIES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
Section 1.15 Force Majeure.
In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
Section 1.16 No Recourse Against Others.
No director, Officer, employee, stockholder or Affiliate of the Company from
time to time shall have any liability for any obligations of the Company under
the Securities or this Indenture. Each Holder by accepting a Security waives and
releases such liability.

 

14.



--------------------------------------------------------------------------------



 



ARTICLE II
SECURITY FORMS
Section 2.01 Forms Generally.
The Securities and the Trustee’s certificates of authentication shall be in
substantially the forms set forth in this Article II, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or Depositary
therefor, the Code and regulations thereunder, or as may, consistently herewith,
be determined by any Officer executing such Securities, as evidenced by his or
her execution thereof.
The Securities shall initially be issued in the form of permanent Global
Securities in registered form in substantially the form set forth in this
Article II. The aggregate principal amount of the Global Securities may from
time to time be increased or decreased by adjustments made on the records of the
Trustee, as custodian for the Depositary, as hereinafter provided.
Section 2.02 Form of Face of Security. [INCLUDE IF SECURITY IS A RESTRICTED
SECURITY — THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE.
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”)), (B) IT IS AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT), OR (C) IT IS AN INDIVIDUAL “ACCREDITED INVESTOR” (AS DEFINED IN
RULE 501(a) (4), (5) OR (6) UNDER THE SECURITIES ACT); AND (2) AGREES FOR THE
BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE
TRANSFER THIS SECURITY OR ANY BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT
IS THE LATER OF (X) ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH
SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
SUCCESSOR PROVISION THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED
BY APPLICABLE LAW, EXCEPT: (A) TO GRUBB & ELLIS COMPANY (THE “COMPANY”) OR ANY
SUBSIDIARY THEREOF, OR (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME
EFFECTIVE UNDER THE SECURITIES ACT, OR (C) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, OR (D) PURSUANT TO AN
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT OR ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.]

 

15.



--------------------------------------------------------------------------------



 



[INCLUDE IF SECURITY IS A GLOBAL SECURITY — THIS SECURITY IS A GLOBAL SECURITY
WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY MAY NOT BE
EXCHANGED IN WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS
SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER
THAN SUCH DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”), A NEW YORK CORPORATION, TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL IN AS MUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

16.



--------------------------------------------------------------------------------



 



GRUBB & ELLIS COMPANY
7.95% CONVERTIBLE SENIOR NOTES DUE 2015
No.                     
CUSIP No. 400095 AA3
ISIN No. US400095AA30
Grubb & Ellis Company, a corporation duly organized and existing under the laws
of the State of Delaware (herein called the “Company”, which term includes any
successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to [the order of [                    ]] [if
Global Securities, CEDE & CO.], or its registered assigns, the principal sum of
$[                    ] ([                                        ] Dollars) on
May 1, 2015, and to pay interest thereon from and including May 7, 2010 or from
and including the most recent Interest Payment Date to which interest has been
paid or duly provided for, semi-annually on May 1 and November 1 in each year,
commencing November 1, 2010, at the rate of 7.95% per annum, until the principal
hereof is paid. The interest so payable, and punctually paid or duly provided
for, on any Interest Payment Date will, as provided in such Indenture, be paid
to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the Close of Business on the Regular Record Date
for such interest, which shall be on April 15 or October 15 (whether or not a
Business Day), as the case may be, next preceding such Interest Payment Date.
Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months. Pursuant to Section 9.15 of the Indenture or the Registration
Rights Agreement, in certain circumstances, the Holder will be entitled to
Additional Interest. Payment of the principal of this Security and interest on
(including Additional Interest, if any) shall be made by wire transfer (except
as otherwise provided in the Indenture) in immediately available funds, in such
lawful money of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts.
Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place. Capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Indenture. If any
provision of this Security is inconsistent with any provision of the Indenture,
the provision in the Indenture shall control.
Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.
[Remainder Of Page Intentionally Left Blank]

 

17.



--------------------------------------------------------------------------------



 



In Witness Whereof, the Company has caused this Security to be signed manually
or by facsimile by its duly authorized officers.

          Date:   GRUBB & ELLIS COMPANY
      By:           Name:           Title:               Attest:    Name:      
    Title:        

This is one of the Securities designated therein referred to in the within
mentioned Indenture.

            U.S. Bank National Association, as Trustee
      By:           Authorized Signatory             

 

18.



--------------------------------------------------------------------------------



 



Section 2.03 Form of Reverse of Security.
GRUBB & ELLIS COMPANY
7.95% Convertible Senior Notes due 2015
1. Indenture
This Security is one of a duly authorized issue of securities of the Company
(herein called the “Securities”), issued and to be issued under an Indenture,
dated as of May 7, 2010 (the “Indenture”), between the Company and U.S. Bank
National Association, as Trustee (herein called the “Trustee”, which term
includes any successor trustee under the Indenture), to which Indenture
reference is hereby made for a statement of the respective rights, limitations
of rights, duties and immunities thereunder of the Company, the Trustee and the
Holders of the Securities and of the terms upon which the Securities are, and
are to be, authenticated and delivered. The terms of the Securities include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939.
No reference herein to the Indenture and no provision of this Security or of the
Indenture (except with respect to the deemed payment of interest upon conversion
pursuant to Section 8.01(e) of the Indenture) shall alter or impair the
obligation of the Company, which is absolute and unconditional, to pay the
principal of (and premium, if any) and interest on this Security at the times,
place and rate, and in the coin or currency, herein prescribed.
2. Right to Redeem
No sinking fund is provided for the Securities. The Securities are subject to
redemption upon not less than 30 nor more than 60 days’ notice by mail, at any
time on or after May 6, 2013, in whole or in part, at the option of the Company,
at the Redemption Price payable in cash Article V of the Indenture sets forth
the procedures, obligations, conditions and other terms of such redemption.
3. Purchase of Securities at the Option of Holders
If a Fundamental Change occurs at any time, subject to the provisions set forth
in the Indenture, the Holder of this Security shall have the right, at such
Holder’s option, to require the Company to purchase all of such Security, or any
portion of the principal amount thereof, that is equal to $1,000 or an integral
multiple thereof, at the Fundamental Change Purchase Price specified in the
Indenture. Article VI of the Indenture sets forth the procedures, obligations,
conditions and other terms of such repurchase option upon the occurrence of a
Fundamental Change.
4. Conversion
Subject to the procedures, obligations, conditions and other terms for
conversion set forth in Article VIII of the Indenture and at any time prior to
the Close of Business on the Scheduled Trading Day before the Stated Maturity
Date of the Securities, a Holder may convert its Securities at their full
principal amount, or any portion of their principal amount that is equal to
$1,000 or an integral multiple thereof, into a full number of shares of Common
Stock (together with a cash payment in lieu of any fractional shares of Common
Stock) at the Conversion Rate then in effect at the time of conversion.

 

19.



--------------------------------------------------------------------------------



 



5. Amendment; Waiver
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders at any time by the Company and the Trustee
with the consent of the Holders of a majority in principal amount of the
Securities at the time Outstanding. The Indenture also contains provisions
permitting the Holders of specified percentages in principal amount of the
Securities at the time Outstanding, on behalf of the Holders of all Securities,
to waive compliance by the Company with certain provisions of the Indenture and
certain past defaults under the Indenture and their consequences. Any such
consent or waiver by the Holder of this Security shall be conclusive and binding
upon such Holder and upon all future Holders of this Security and of any
Security issued upon the registration of transfer hereof or in exchange herefor
or in lieu hereof, whether or not notation of such consent or waiver is made
upon this Security.
6. Reports
Subject to certain limitations in the Indenture, at any time when the Company is
not subject to Section 13 or 15(d) of the United States Securities Exchange Act
of 1934, as amended, upon the request of a Holder of a Restricted Security, the
Company will promptly furnish or cause to be furnished Rule 144A Information (as
defined below) to such Holder of Restricted Securities, or to a prospective
purchaser of any such security designated by any such Holder, to the extent
required to permit compliance by any such Holder with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”). “Rule 144A
Information” shall be such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).
7. Remedies
As provided in and subject to the provisions of the Indenture, the Holder of
this Security shall not have the right to institute any proceeding, judicial or
otherwise, with respect to the Indenture or for the appointment of a receiver or
trustee or for any other remedy thereunder (other than in the case of an Event
of Default specified in Sections 9.01(a), (b), (d) and (g) of the Indenture),
unless such Holder shall have previously given the Trustee written notice of a
continuing Event of Default, the Holders of not less than 25% in aggregate
principal amount of the Securities at the time Outstanding shall have made
written request to the Trustee to institute proceedings in respect of such Event
of Default as Trustee, such Holders have offered to the Trustee reasonable
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request, the Trustee shall
have failed to institute any such proceeding, within 60 days after receipt of
such notice, request and offer of indemnity, and no direction inconsistent with
such written request has been given to the Trustee during such 60-day period by
the Holders of a majority in aggregate principal amount of the Outstanding
Securities. The foregoing shall not apply to any suit instituted by the Holder
of this Security for the enforcement of any payment of the principal amount,
Redemption Price or Fundamental Change Purchase Price of or any premium or
interest (including Additional Interest, if any) hereon on or after the
respective due dates expressed herein or to receive shares of Common Stock upon
conversion in accordance with Article VIII of the Indenture.

 

20.



--------------------------------------------------------------------------------



 



No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal amount, Redemption Price or Fundamental
Change Purchase Price of, and interest (including Additional Interest, if any)
(except with respect to the deemed payment of interest upon conversion pursuant
to Section 8.01(e) of the Indenture) on, this Security at the times, place and
rate, and in the coin or currency, herein prescribed, or to issue shares of
Common Stock upon conversion in accordance with Article VIII of the Indenture.
8. Registered Form; Denominations; Transfer; Exchange
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in any Place of Payment, duly endorsed by, or accompanied
by a written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or its attorney duly
authorized in writing, and thereupon one or more new Securities, of authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees.
The Securities are issuable only in registered form without coupons in
denominations of $1,000 and any integral multiple thereof. As provided in the
Indenture and subject to certain limitations therein set forth, Securities are
exchangeable for a like aggregate principal amount of Securities and of like
tenor of a different authorized denomination, as requested by the Holder
surrendering the same.
No service charge shall be made for any such registration of transfer or
exchange, but the Company or the Security Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.
Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.
9. Abbreviations
Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A/ (= Uniform Gifts to Minors Act).
10. Governing Law
THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

21.



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
To assign this Security, fill in the form below and have your signature
guaranteed:
I or we assign and transfer this Security to:
 
 
 
(Print or type name, address and zip code and social security or tax ID number
of assignee)
and irrevocably appoint ________________________________________________ agent
to transfer this Security on the books of the Company. The agent may substitute
another to act for him.

                Dated:  Signed:           (Sign exactly as your name appears on
the other side of this Security)     

            Signature Guarantee:          (Signature must be guaranteed by a
participant in a recognized Signature Guarantee Medallion Program or other
signature guarantor program reasonably acceptable to the Trustee)              
       

 

22.



--------------------------------------------------------------------------------



 



In connection with any transfer of this Security occurring prior to the date
which is the later of (i) one year after the Issue Date of the Securities or
such shorter period of time permitted by Rule 144 under the Securities Act, as
amended (the “Securities Act”), or any successor provision thereto and (ii) such
later date, if any, as may be required by applicable law, the undersigned
confirms that it has not utilized any general solicitation or general
advertising in connection with the transfer and that this Security is being
transferred:
[Check One]

         
(1)
  o   to the Company or a subsidiary thereof; or
 
       
(2)
  o   to a “Qualified Institutional Buyer” pursuant to and in compliance with
Rule 144A under the Securities Act;
 
       
(3)
  o   pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or
 
       
(4)
  o   pursuant to any other exemption from the registration requirements of the
Securities Act.

Unless one of the above boxes is checked, the Trustee will refuse to register
any of the Securities evidenced by this certificate in the name of any Person
other than the registered Holder thereof, provided that if box (3) or (4) is
checked, the Company and the Trustee may require, prior to registering any such
transfer of the Securities, in their sole discretion, such legal opinions,
certifications and other information as may reasonably be required in order to
determine that such transfer is being made pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of the Securities
Act and applicable state securities laws.
If none of the foregoing boxes is checked, the Trustee or Security Registrar
shall not be obligated to register this Security in the name of any Person other
than the Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 3.09 of the Indenture shall have
been satisfied.

                Date: ____________ Signed:          (Sign exactly as your name
appears on the other side of this Security)            

            Signature Guarantee:           

Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Security Registrar, which requirements include
membership or participation in the Security Transfer Agent Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the Security Registrar in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.

 

23.



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED
The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

                     
Date: 
        Signed:           
 
                   

NOTICE: To be executed by an executive officer.

 

24.



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL SECURITY
The initial principal amount of this Global Security is $30,000,000 (THIRTY
MILLION DOLLARS). The following increases or decreases in this Global Security
have been made:

                      Amount of decrease   Amount of increase   Principal Amount
of   Signature of     in Principal Amount   in Principal Amount   this Global
Security   authorized officer Date of   of this Global   of this Global  
following such   of Trustee or Exchange   Security   Security   decrease or
increase   Securities Custodian                                                
                                                           

 

25.



--------------------------------------------------------------------------------



 



FORM OF FUNDAMENTAL CHANGE PURCHASE NOTICE
To: Grubb & Ellis Company
The undersigned registered Holder of this Security hereby acknowledges receipt
of a notice from Grubb & Ellis Company (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and requests and instructs the
Company to repurchase this Security, or the portion hereof (which is $1,000
principal amount or an integral multiple thereof) designated below, in
accordance with the terms of this Indenture referred to in this Security and
directs that the check or wire or other electronic funds transfer of the Company
in payment for this Security or the portion thereof and any portion of this
Security representing any unrepurchased principal amount hereof be issued and
delivered to the registered Holder hereof unless a different name has been
indicated below. If any portion of this Security not repurchased is to be issued
in the name of a Person other than the undersigned, the undersigned shall pay
all transfer taxes payable with respect thereto.
Principal amount to be repurchased (if less than all):
$                                                            
Certificate number (if Securities in certificated form):
                                                            

                Dated: ___________________________  Signed:           (Sign
exactly as your name appears on the        other side of this Security)     

                  Signature Guarantee:          (Signature must be guaranteed by
a participant in a recognized Signature Guarantee Medallion Program or other
signature guarantor program reasonably acceptable to the Trustee)     

Fill in if a check is to be issued, or Securities are to be issued, other than
to and in the name of registered holder:

             
(Name)
           
 
           
(Street Address)
           
 
           
 
           
 
           
(City, state and zip code)
      Social Security or Other Taxpayer Number    
Please print name and address
           

 

26.



--------------------------------------------------------------------------------



 



FORM OF CONVERSION NOTICE
To: Grubb & Ellis Company
The undersigned registered Holder of this Security hereby exercises the option
to convert this Security, or portion hereof (which is $1,000 principal amount or
an integral multiple thereof) designated below, for shares of the Common Stock
of Grubb & Ellis Company, in accordance with the terms of this Indenture
referred to in this Security, and directs that the shares issuable and
deliverable upon such conversion, cash in lieu of fractional shares and any
portion of this Security representing any unconverted principal amount hereof,
be issued and delivered to the registered Holder hereof unless a different name
has been indicated below. If shares or any portion of this Security not
converted are to be issued in the name of a Person other than the undersigned,
the undersigned shall pay all transfer taxes payable with respect thereto. Any
amount required to be paid by the undersigned on account of interest accompanies
this Security. The undersigned acknowledges that the conversion of the specified
Securities is subject to the requirements established by the Company in this
Indenture, as applicable, as well as the procedures of any Depositary, each as
in effect from time to time.
In addition, the undersigned certifies that the issuance of shares of Common
Stock pursuant to this conversion notice will not cause the undersigned to
become, directly or indirectly, a “beneficial owner” (within the meaning of
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder) of more than 14.99% of the shares of Common Stock outstanding at
such time. Any purported delivery of shares of Common Stock upon conversion of
the Securities shall be void and have no effect to the extent (but only to the
extent) that such delivery would result in the undersigned becoming the
beneficial owner of more than 14.99% of the shares of Common Stock outstanding
at such time. If any delivery of shares of Common Stock owed to the undersigned
upon conversion of the Securities is not made, in whole or in part, as a result
of this limitation, the Company’s obligation to make such delivery shall not be
extinguished and the Company shall deliver such shares as promptly as
practicable after the undersigned gives notice to the Company that such delivery
would not result in it being the beneficial owner of more than 14.99% of the
shares of Common Stock outstanding at such time.
This notice shall be deemed to be an irrevocable exercise of the option to
convert this Security.
Principal amount to be converted (if less than all):
$[                                        ]

                Dated: ___________________________  Signed:           (Sign
exactly as your name appears on the        other side of this Security)     

                  Signature Guarantee:           (Signature must be guaranteed
by a participant        in a recognized Signature Guarantee Medallion Program or
other signature guarantor program reasonably acceptable to the Trustee)   

 

27.



--------------------------------------------------------------------------------



 



         

Fill in if a check is to be issued, or Securities are to be issued, other than
to and in the name of registered holder:

             
(Name)
           
 
           
(Street Address)
           
 
           
 
           
 
           
(City, state and zip code)
      Social Security or Other Taxpayer Number    
Please print name and address
           

 

28.



--------------------------------------------------------------------------------



 



Section 2.04 Form of Trustee’s Certificate of Authentication.
This is one of the Securities referred to in the within-mentioned Indenture.

          Dated: __________  U.S. Bank National Association, as Trustee
      By           Authorized Signatory             

Section 2.05 Legend on Restricted Securities.
During the period beginning on the last Issue Date and ending on the date one
year from such date, any Security, including any Security issued in exchange
therefor or in lieu thereof, shall be deemed a “Restricted Security” and shall
be subject to the restrictions on transfer provided in the legends set forth on
the face of the form of Security in Section 2.02; provided, however, that the
term “Restricted Security” shall not include any Securities as to which
restrictions have been terminated in accordance with Section 3.07. All
Securities shall bear the applicable legends set forth on the face of the form
of Security in Section 2.02. Except as provided in Section 3.07 and
Section 3.09, the Trustee shall not authenticate and deliver any unlegended
Security until it has received an Officers’ Certificate from the Company
directing it to do so and the Company has provided the Trustee with the form of
new Security with applicable CUSIP number and a Company Order.
ARTICLE III
THE SECURITIES
Section 3.01 Designation, Principal Amount and Maturity.
(a) The Securities are hereby authorized and are designated the “7.95%
Convertible Senior Notes due 2015.” The Securities issued on the date hereof
pursuant to the terms of this Indenture shall be in an aggregate principal
amount of $30,000,000, which amount shall be set forth in the Company Order for
the authentication and delivery of the Securities pursuant to Section 3.05 of
this Indenture. In addition, the Company may issue, from time to time in
accordance with the provisions of this Indenture, additional Securities,
including, without limitation, up to approximately $2,200,000 principal amount
of Securities issuable in connection with any exercise of preemptive rights by
certain existing holders of 12% Preferred Stock, having the same terms and
conditions as the Securities issued on the date hereof in all respects (except
for the payment of interest accruing prior to the issue date of such additional
Securities), so that such additional Securities shall be consolidated and form a
single series with the Securities issued on the date hereof and shall be
governed by the terms of the Indenture; provided, however, that any such
additional Securities must be part of the same issue as the previously issued
Securities for U.S. Federal income tax purposes.
(b) The principal amount of the Securities shall be payable on May 1, 2015.

 

29.



--------------------------------------------------------------------------------



 



Section 3.02 Form and Payment.
The Securities shall be issued in substantially the form set forth in Article II
hereto and shall have the terms set forth in such form and shall initially be
Global Securities for purposes of this Indenture. The Securities shall be issued
in fully registered book-entry form without coupons in denominations of $1,000
and integral multiples of $1,000 in excess thereof.
The Depositary in respect of the Securities represented by Global Securities
shall be The Depository Trust Company (“DTC”). The Global Securities
representing the Securities shall be deposited with, or on behalf of, the
Depositary and shall be registered in the name of its nominee, Cede & Co. Except
as otherwise set forth in Section 3.07 of this Indenture, the Global Securities
may be transferred, in whole and not in part, only to another nominee of the
Depositary or to a successor of the Depositary or its nominee.
The Trustee shall act as Paying Agent for the Securities. The Company may choose
to pay interest by mailing checks or making wire or other electronic funds
transfers, provided that the Company shall make all payments in respect of the
Global Security by wire transfer of same-day funds. All money paid by the
Company to any Paying Agent that remains unclaimed at the end of two years after
the amount is due to Holders shall be repaid to the Company, subject to any
applicable abandoned property laws. After such two-year period, Holders may look
only to the Company for payment and not to the Trustee, any other Paying Agent
or anyone else. The Company may also arrange for additional payment offices, and
may cancel or change these offices, including any use of the Trustee’s Corporate
Trust Office. The Company may appoint and change the Paying Agent without prior
notice to the Holders.
The principal amount of and interest (including Additional Interest, if any) on
Global Securities registered in the name of The Depository Trust Company or its
nominee shall be paid by wire transfer in immediately available funds to The
Depository Trust Company or its nominee, as applicable.
The principal amount of Physical Securities shall be payable at the Place of
Payment and at any other office or agency maintained by the Company for such
purpose. Interest (including Additional Interest, if any) on Physical Securities
will be payable (a) to Holders having an aggregate principal amount of
$2,000,000 or less of Securities, by check mailed to such Holders at the address
set forth in the Security Register and (b) to Holders having an aggregate
principal amount of more than $2,000,000 of Securities, either by check mailed
to such Holders or, upon application by a Holder to the Security Registrar not
later than two days prior to the relevant Regular Record Date for such interest
(including Additional Interest, if any) payment, by wire transfer in immediately
available funds to such Holder’s account within the United States, which
application shall remain in effect until the Holder notifies the Security
Registrar to the contrary in writing.

 

30.



--------------------------------------------------------------------------------



 



Section 3.03 Interest.
(a) Interest on the Securities shall accrue at the rate of 7.95% per annum from
and including the Issue Date or from and including the most recent date on which
interest has been paid or duly provided for until the principal thereof is paid,
deemed paid, or made available for payment. Interest on the Securities shall be
payable semiannually in arrears on May 1 and November 1 of each year (each such
date, an “Interest Payment Date”), beginning November 1, 2010. Interest will be
paid to the person in whose name a Security is registered at the Close of
Business on the Regular Record Date immediately preceding the relevant Interest
Payment Date. At the Company’s election, the Company will pay Additional
Interest, if any, under the circumstances described under Section 9.15(a).
Interest on the Securities shall be computed on the basis of a 360-day year
comprised of twelve 30-day months. If any Interest Payment Date (other than an
Interest Payment Date coinciding with the Stated Maturity Date or earlier
required Redemption Date or a Fundamental Change Purchase Date) of a Security
falls on a day that is not a Business Day, such Interest Payment Date shall be
postponed to the next succeeding Business Day and no interest on such payment
shall accrue for the period from the Interest Payment Date to the next
succeeding Business Day. If the Stated Maturity Date would fall on a day that is
not a Business Day, the required payments of interest (and Additional Interest),
if any, and principal shall be made on the next succeeding Business Day and no
interest (or Additional Interest) on such payment shall accrue for the period
from and after the Stated Maturity Date to such next succeeding Business Day. If
a Redemption Date would fall on a day that is not a Business Day, the Company
shall purchase the Securities tendered for purchase on the next succeeding
Business Day and no interest (or Additional Interest) on such Securities shall
accrue for the period from and after the earlier Redemption Date to such next
succeeding Business Day. If a Fundamental Change Purchase Date would fall on a
day that is not a Business Day, the Company shall purchase the Securities
tendered for purchase on the next succeeding Business Day and no interest (or
Additional Interest) on such Securities shall accrue for the period from and
after the earlier Fundamental Change Purchase Date to such next succeeding
Business Day.
(b) Holders at the Close of Business, on a Regular Record Date shall be entitled
to payment of interest (including any Additional Interest) payable on the
corresponding Interest Payment Date notwithstanding the conversion of such
Securities at any time after the Close of Business on such Regular Record Date.
Securities surrendered for conversion during the period after the Close of
Business, on any Regular Record Date to the Opening of Business, on the
immediately following Interest Payment Date must be accompanied by payment of an
amount equal to the interest (including any Additional Interest) that the Holder
is to receive on the Securities on such Interest Payment Date; provided,
however, that no such payment need be made (i) for conversions following the
Regular Record Date immediately preceding the Stated Maturity Date; (ii) if the
Company has specified a Redemption Date that is after the relevant Regular
Record Date and on or prior to the second Scheduled Trading Day immediately
following the corresponding Interest Payment Date, (iii) if the Company has
specified a Fundamental Change Purchase Date that is after the relevant Regular
Record Date and on or prior to the second Scheduled Trading Day immediately
following the corresponding Interest Payment Date, or (iv) to the extent of any
Defaulted Interest (including any overdue Additional Interest), if any Defaulted
Interest exists at the time of conversion with respect to such Security.
Except as otherwise provided in this Section 3.03(b), a Holder of any Securities
at the Close of Business on a Regular Record Date shall be entitled to receive
interest (including Additional Interest, if any) on such Securities on the
corresponding Interest Payment Date.

 

31.



--------------------------------------------------------------------------------



 



If the Company defaults in a payment of interest on the Notes, it will pay the
Defaulted Interest (the “Defaulted Interest”) in any lawful manner to the
Persons who are Holders on a subsequent special record date. The Company will
notify the Trustee in writing of the amount of Defaulted Interest proposed to be
paid on each Note and the date of the proposed payment. The Company will fix or
cause to be fixed each such special record date and payment date; provided that
no such special record date may be less than 10 days prior to the related
payment date for such Defaulted Interest. At least 15 days before the special
record date, the Company (or, upon the written request of the Company, the
Trustee in the name and at the expense of the Company) will mail or cause to be
mailed to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid.
Section 3.04 Denominations.
The Securities shall be issuable only in registered form without coupons in
denominations of $1,000 and any integral multiple thereof.
Section 3.05 Execution, Authentication, Delivery and Dating.
The Securities shall be executed on behalf of the Company by its Chairman of the
Board, its Chief Executive Officer, its President, its Chief Financial Officer,
one of its Vice Presidents or its Treasurer, and attested by its Secretary or
one of its Assistant Secretaries. The signature of any of these Officers on the
Securities may be manual or facsimile.
Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper Officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities.
Upon the initial issuance of the Securities and at any time and from time to
time after the execution and delivery of this Indenture, the Company may deliver
Securities executed by the Company to the Trustee for authentication, together
with a Company Order for the authentication and delivery of such Securities. The
Company Order shall specify the amount of Securities to be authenticated, and
shall further specify the amount of such Securities to be issued as a Global
Security or as Physical Securities. If Physical Securities are to be
authenticated such Company Order shall also specify the Holders of, and delivery
instructions for, such Securities. The Trustee in accordance with such Company
Order shall authenticate and deliver such Securities as in this Indenture
provided and not otherwise.
Each Security shall be dated the date of its authentication.
No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Security shall be
conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder. Notwithstanding the foregoing, if any
Security shall have been authenticated and delivered hereunder but never issued
and sold by the Company, and the Company shall deliver such Security to the
Trustee for cancellation as provided in Section 3.09, for all purposes of this
Indenture such Security shall be deemed never to have been authenticated and
delivered hereunder and shall never be entitled to the benefits of this
Indenture.

 

32.



--------------------------------------------------------------------------------



 



Section 3.06 Temporary Securities.
Pending the preparation of definitive Securities, the Company may execute, and
upon Company Order, the Trustee shall authenticate and deliver, temporary
Securities which are printed, lithographed, typewritten, mimeographed or
otherwise produced, in any authorized denomination, substantially of the tenor
of the definitive Securities in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
Officers executing such Securities may determine, as evidenced by their
execution of such Securities; provided, that any such temporary Securities shall
bear legends (other than the Global Security Legend) on the face of such
Securities as set forth in Section 2.02.
If temporary Securities are issued, the Company will cause definitive Securities
to be prepared without unreasonable delay. After the preparation of definitive
Securities, the temporary Securities shall be exchangeable for definitive
Securities upon surrender of the temporary Securities at the office or agency of
the Company in a Place of Payment, without charge to the Holder. Upon surrender
for cancellation of any one or more temporary Securities the Company shall
execute and shall direct the Trustee pursuant to a Company Order to authenticate
and deliver in exchange therefor a like principal amount of Physical Securities,
of any authorized denominations and of a like aggregate principal amount and
tenor. Until so exchanged the temporary Securities shall in all respects be
entitled to the same benefits under this Indenture as definitive Securities.
Section 3.07 Registration, Registration of Transfer and Exchange; Restrictions
on Transfer.
The Company shall cause to be kept at the Corporate Trust Office of the Trustee
a register (the register maintained in such office and in any other office or
agency of the Company in a Place of Payment being herein sometimes collectively
referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Securities and of transfers of Securities. The Trustee is hereby appointed
Security Registrar (the “Security Registrar”) for the purpose of registering
Securities and transfers of Securities as herein provided.
Upon surrender for registration of transfer of any Security at the office or
agency in a Place of Payment, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Securities, of any authorized denominations and of
a like aggregate principal amount and tenor, each such Security bearing such
restrictive legends as may be required by this Indenture (including
Section 2.02, 2.05 and 3.09).
At the option of the Holder and subject to the other provisions of this
Section 3.07 and to Section 3.09, Securities may be exchanged for other
Securities, of any authorized denominations and of a like aggregate principal
amount and tenor, upon surrender of the Securities to be exchanged at such
office or agency. Whenever any Securities are so surrendered for exchange, the
Company shall execute, and the Trustee shall authenticate and deliver, the
Securities which the Holder making the exchange is entitled to receive.

 

33.



--------------------------------------------------------------------------------



 



All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.
Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Trustee) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Company and the Security Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing. As a condition to the registration of
transfer of any Restricted Securities, the Company or the Trustee may require
evidence satisfactory to them as to the compliance with the restrictions set
forth in the legend on such securities.
Except as provided in the following sentence and in Section 3.09, all Securities
originally issued hereunder and all Securities issued upon registration of
transfer or exchange or replacement thereof shall be Restricted Securities and
shall bear the legends required by Sections 2.02 and 2.05, unless the Company
shall have delivered to the Trustee (and the Security Registrar, if other than
the Trustee) a Company Order stating that the Security is not a Restricted
Security and may be issued without such legend thereon. Securities that are
issued upon registration of transfer of, or in exchange for, Securities that are
not Restricted Securities shall not be Restricted Securities and shall not bear
such legend.
No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company or Security Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Securities, other
than exchanges pursuant to Section 3.06, 5.07 or 13.06 not involving any
transfer.
Neither the Company nor the Security Registrar shall be required to exchange or
register a transfer of any Security (i) after any Notice of Redemption has been
given to Holders, except that where such notice provides that such Security is
to be redeemed only in part, the Company and the Security Registrar shall be
required to exchange or register a transfer of the portion thereof not to be
redeemed, (ii) that has been surrendered for conversion, (iii) as to which a
Fundamental Change Purchase Notice has been delivered and not withdrawn, except
that where such Fundamental Change Purchase Notice provides that such Security
is to be purchased only in part, the Company and the Security Registrar shall be
required to exchange or register a transfer of the portion thereof not to be
purchased or (iv) as to which a Fundamental Change Purchase Notice has been
delivered and not withdrawn, except that where such Fundamental Change Purchase
Notice provides that such Security is to be purchased only in part, the Company
and the Security Registrar shall be required to exchange or register a transfer
of the portion thereof not to be purchased.
Beneficial ownership of every Restricted Security shall be subject to the
restrictions on transfer provided in the legends required to be set forth on the
face of each Restricted Security pursuant to Sections 2.02 and 2.05 unless such
restrictions on transfer shall be terminated in accordance with this
Section 3.07 or Section 3.09. The Holder of each Restricted Security, by such
Holder’s acceptance thereof, agrees to be bound by such restrictions on
transfer.

 

34.



--------------------------------------------------------------------------------



 



The restrictions imposed by this Section 3.07 and by Sections 2.02, 2.05 and
3.09 upon the transferability of any particular Restricted Security shall cease
and terminate upon delivery by the Company to the Trustee of an Officer’s
Certificate stating that such Restricted Security has been transferred in
compliance with Rule 144 under the Securities Act (or any successor provision
thereto). Any Restricted Security as to which the Company has delivered to the
Trustee an Officer’s Certificate stating that such restrictions on transfer
shall have expired in accordance with their terms or shall have terminated may,
upon surrender of such Restricted Security for exchange to the Security
Registrar in accordance with the provisions of this Section 3.07, be exchanged
for a new Security, of like tenor and aggregate principal amount, which shall
not bear the restrictive legends required by Sections 2.02 and 2.05.
As used in the preceding two paragraphs of this Section 3.07, the term
“transfer” encompasses any sale, pledge, transfer or other disposition of any
Restricted Security.
Neither the Trustee, the Security Registrar nor any of their respective agents
shall have any duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under this Indenture or with respect to any
federal or state or other securities or tax laws or have any duty to obtain
documentation relating to any transfers or exchanges (including any transfers
between or among Depositary participants or beneficial owners of interests in
any Global Security) other than as specifically required hereunder.
Section 3.08 Mutilated, Destroyed, Lost and Stolen Securities.
If any mutilated Security is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Security of like tenor and principal amount and bearing a number not
contemporaneously outstanding.
If there shall be delivered to the Company and the Trustee (a) evidence to their
satisfaction of the destruction, loss or theft of any Security, and (b) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute and the Trustee shall authenticate and deliver, in
lieu of any such destroyed, lost or stolen Security, a new Security of the like
tenor and principal amount and bearing a number not contemporaneously
outstanding.
In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable or has been called for redemption in full, the
Company in its discretion may, instead of issuing a new Security, pay such
Security.
Upon the issuance of any new Security under this Section 3.08, the Company may
require the payment by the Holder of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
Every new Security issued pursuant to this Section 3.08 in exchange for any
mutilated Security or in lieu of any destroyed, lost or stolen Security shall
constitute an original additional contractual obligation of the Company, whether
or not the mutilated, destroyed, lost or stolen Security shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Securities duly
issued hereunder.

 

35.



--------------------------------------------------------------------------------



 



The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.
Section 3.09 Cancellation and Transfer Provisions. The Company at any time may
deliver to the Trustee for cancellation any Securities previously authenticated
and delivered hereunder that the Company may have acquired in any manner
whatsoever, and may deliver to the Trustee for cancellation any Securities
previously authenticated hereunder which the Company has not issued and sold.
The Trustee shall cancel and dispose of all Securities surrendered for
registration of transfer, exchange, payment, purchase, repurchase, redemption,
conversion or cancellation in accordance with its customary practices. If the
Company shall acquire any of the Securities, such acquisition shall not operate
as a redemption or satisfaction of the indebtedness represented by such
Securities unless and until the same are delivered to the Trustee for
cancellation. The Company may not issue new Securities to replace Securities it
has paid in full or delivered to the Trustee for cancellation.
(a) Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of a Security constituting a Restricted
Security to a QIB:
(i) the Security Registrar shall register the transfer if such transfer is being
made by a proposed transferor who has checked the box provided for on the form
of Security stating, or has otherwise advised the Company and the Security
Registrar in writing, that the sale has been made in compliance with the
provisions of Rule 144A to a transferee who has signed the certification
provided for on the form of Security stating, or has otherwise advised the
Company and the Security Registrar in writing, that it is purchasing the
Security for its own account or an account with respect to which it exercises
sole investment discretion and that it and any such account is a QIB within the
meaning of Rule 144A, and is aware that the sale to it is being made in reliance
on Rule 144A and acknowledges that it has received such information regarding
the Company as it has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon its foregoing representations in order to claim the exemption from
registration provided by Rule 144A; and
(ii) if the proposed transferee is an Agent Member, and the Securities to be
transferred consist of Physical Securities which after transfer are to be
evidenced by an interest in the Global Security, upon receipt by the Security
Registrar of instructions given in accordance with the Depositary’s and the
Security Registrar’s procedures, the Security Registrar shall reflect on its
books and records the date and an increase in the principal amount of the Global
Security in an amount equal to the principal amount of the Physical Securities
to be transferred, and the Trustee shall cancel the Physical Securities so
transferred.
(b) Private Placement Legend. Upon the registration of transfer, exchange or
replacement of Securities not bearing the legends required by Sections 2.02 and
2.05, the Security Registrar shall deliver Securities that do not bear such
legends. Except as otherwise provided pursuant to Section 3.07, upon the
registration of transfer, exchange or replacement of

 

36.



--------------------------------------------------------------------------------



 



Securities bearing the legends required by Sections 2.02 and 2.05, the Security
Registrar shall deliver only Securities that bear such legends unless there is
delivered to the Security Registrar an Opinion of Counsel reasonably
satisfactory to the Company and the Trustee to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act.
(c) General. By its acceptance of any Security bearing the legends required by
Sections 2.02 and 2.05, each Holder of such a Security acknowledges the
restrictions on transfer of such Security set forth in this Indenture and in
such legends and agrees that it will transfer such Security only as provided in
this Indenture.
The Security Registrar shall retain, in accordance with its customary
procedures, copies of all letters, notices and other written communications
received pursuant to this Section 3.09. The Company shall have the right to
inspect and make copies of all such letters, notices or other written
communications at any reasonable time upon the giving of reasonable written
notice to the Security Registrar.
Section 3.10 Persons Deemed Owners. Prior to due presentment of a Security for
registration of transfer, the Company, the Trustee, the Security Registrar and
any agent of the Company, the Trustee or the Security Registrar may treat the
Person in whose name such Security is registered as the owner of such Security
for the purpose of receiving payment of the principal, Redemption Price or
Fundamental Change Purchase Price of and any premium and interest (including
Additional Interest, if any) on such Security and for all other purposes
whatsoever, whether or not such Security be overdue, and neither the Company,
the Trustee, the Security Registrar nor any agent of the Company, the Trustee or
the Security Registrar shall be affected by notice to the contrary.
Section 3.11 Book-Entry Provisions for Global Securities.
(a) The Global Securities initially shall be registered in the name of the
Depositary or the nominee of such Depositary, be delivered to the Trustee as
custodian for the Depositary and bear legends as set forth on the face of the
form of Security in Section 2.02
Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under the Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of the Global Security
for all purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or impair, as between the Depositary and its Agent
Members, the operation of customary practices governing the exercise of the
rights of any Holder.
(b) Transfers of the Global Securities shall be limited to transfers in whole,
but not in part, to the Depositary, its successors or their respective nominees.
Interests of beneficial owners in a Global Security may be transferred or
exchanged, in whole or in part, for Physical Securities in accordance with the
rules and procedures of the Depositary and the provisions of Section 3.09.

 

37.



--------------------------------------------------------------------------------



 



In addition, Physical Securities shall be transferred to all beneficial owners
in exchange for their beneficial interests in the Global Securities if (i) such
Depositary has notified the Company that the Depositary (A) is unwilling or
unable to continue as Depositary for such Global Security or (B) has ceased to
be a clearing agency registered under the Exchange Act when the Depositary is
required to be so registered to act as such Depositary and, in either such case,
no successor Depositary shall have been appointed within 90 days of such
notification, (ii) there shall have occurred and be continuing an Event of
Default with respect to such Global Security and the Outstanding Securities
shall have become due and payable pursuant to Section 9.02 and the Holder
requests that Physical Securities be issued or (iii) the Company, at its option,
notifies the Trustee that it elects to cause the issuance of Physical
Securities, subject to applicable procedures of the Depositary.
(c) In connection with any transfer or exchange of a portion of the beneficial
interest in the Global Security to beneficial owners pursuant to paragraph (b)
above, the Security Registrar shall (if one or more Physical Securities are to
be issued) reflect on its books and records the date and a decrease in the
principal amount of the Global Security in an amount equal to the principal
amount of the beneficial interest in the Global Security to be transferred, and
the Company shall execute, and the Trustee shall authenticate and deliver, one
or more Physical Securities of like tenor and amount.
(d) In connection with the transfer of the entire Global Security to beneficial
owners pursuant to paragraph (b) above, the Global Security shall be deemed to
be surrendered to the Trustee for cancellation, and the Company shall execute,
and the Trustee shall authenticate and deliver, to each beneficial owner
identified by the Depositary in exchange for its beneficial interest in the
Global Security, an equal aggregate principal amount of Physical Securities of
authorized denominations and the same tenor.
(e) Any Physical Security constituting a Restricted Security delivered in
exchange for an interest in the Global Security pursuant to paragraph (c) or (d)
above shall, except as otherwise provided by Section 3.07, bear the legend
regarding transfer restrictions applicable to the Physical Securities set forth
on the face of the form of Security in Section 2.02.
(f) The Holder of the Global Securities may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action that a Holder is entitled to
take under this Indenture or the Securities.
Section 3.12 CUSIP Numbers.
The Company in issuing the Securities may use “CUSIP”, “ISIN” and other similar
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”,
“ISIN” and other similar numbers in notices of redemption as a convenience to
Holders; provided that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Securities or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Securities, and any such
redemption shall not be affected by any defect in or omission of such numbers.
The Company will promptly notify the Trustee of any changes in the “CUSIP”,
“ISIN” and other similar numbers.

 

38.



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
Section 4.01 Payment of Securities.
The Company covenants and agrees for the benefit of each Security that it will
pay the principal amount, Redemption Price and Fundamental Change Purchase Price
of and interest (including Additional Interest, if any) on the Securities or
issue shares of Common Stock upon conversion in accordance with Article VIII on
the dates and in the manner provided in the Securities and this Indenture.
Except as otherwise provided in the Securities and this Indenture, an
installment of principal, Redemption Price and Fundamental Change Purchase Price
of, or premium, if any, or interest (including Additional Interest, if any) on
the Securities shall be considered paid on the date it is due if by 10:00 a.m.,
New York City time, on such date, the Paying Agent (other than the Company or an
Affiliate of the Company) holds for the benefit of the Holders, on that date,
immediately available funds deposited and designated for and sufficient to pay
the installment. Payment of principal, Redemption Price and Fundamental Change
Purchase Price of, premium, if any, and interest (including Additional Interest,
if any) on the Securities shall be in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts.
Section 4.02 Maintenance of Office or Agency.
The Company shall maintain in the Place of Payment for the Securities, an office
or agency where the Securities may be presented or surrendered for payment,
where the Securities may be surrendered for registration of transfer or exchange
and where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served and where the Securities can be
surrendered for conversion or exchange. The Company shall give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time the Company shall fail to maintain any such
required office or agency or shall fail to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office, and the Company hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.
The Company may also from time to time designate one or more other offices or
agencies where the Securities may be presented or surrendered for any or all
such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain an office or agency in each Place of
Payment for the Securities for such purposes. The Company shall give prompt
written notice to the Trustee of any such designation or rescission and of any
change in the location of any such other office or agency. The Company hereby
initially designates the principal corporate trust office of the Trustee as such
office of the Company.

 

39.



--------------------------------------------------------------------------------



 



Section 4.03 Money for Securities Payments to Be Held in Trust.
If the Company shall at any time act as its own Paying Agent, it will, on or
before each due date of the principal of or any premium or interest (including
Additional Interest, if any) on any of the Securities, segregate and hold in
trust for the benefit of the Persons entitled thereto a sum sufficient to pay
the principal, Redemption Price and Fundamental Change Purchase Price of, and
any premium or interest (including Additional Interest, if any), on the
Securities so becoming due until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and will promptly notify the Trustee of
its action or failure so to act.
Whenever the Company shall have one or more Paying Agents, it will, on or prior
to each due date of the principal, Redemption Price and Fundamental Change
Purchase Price of, or any premium or interest (including Additional Interest, if
any), on any Securities, deposit with a Paying Agent a sum sufficient to pay
such amount, such sum to be held as provided by the Trust Indenture Act, and
(unless such Paying Agent is the Trustee) the Company will promptly notify the
Trustee of its action or failure so to act.
The Company will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section 4.03, that such Paying
Agent will (a) comply with the provisions of the Trust Indenture Act applicable
to it as a Paying Agent (b) that it will hold all sums held by it as such agent
for the payment of the principal of or interest (including Additional Interest,
if any), on the Securities (whether such sums have been paid to it by the
Company or by any other obligor on the Securities) in trust for the benefit of
Holders; (c) that it will give the Trustee notice of any failure by the Company
(or by any other obligor on the Securities) to make any payment of the
principal, Redemption Price and Fundamental Change Purchase Price of, or
interest (including Additional Interest, if any), on the Securities when the
same shall be due and payable; and (d) during the continuance of any default by
the Company (or any other obligor upon the Securities) in the making of any
payment in respect of the Securities, upon the written request of the Trustee,
forthwith pay to the Trustee all sums held in trust by such Paying Agent for
payment in respect of the Securities.
The Company shall, on or before each due date of the principal, Redemption Price
and Fundamental Change Purchase Price of or interest (including Additional
Interest, if any), on the Securities, deposit with the paying agent a sum (in
funds which are immediately available on the due date for such payment)
sufficient to pay such principal, Redemption Price and Fundamental Change
Purchase Price of, or interest (including Additional interest, if any) on the
Securities, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of any failure to take such action; provided,
however, that if such deposit is made on the due date, such deposit shall be
received by the Paying Agent by 10:00 a.m. New York City time, on such date.
The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

 

40.



--------------------------------------------------------------------------------



 



Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of or any premium or interest
on any Security and remaining unclaimed for two years after such principal,
premium or interest has become due and payable shall be paid to the Company on
Company Request, or (if then held by the Company) shall be discharged from such
trust; and the Holder of such Security shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Company as trustee thereof, shall thereupon cease.
Anything in this Section 4.03 to the contrary notwithstanding, the agreement to
hold sums in trust as provided in this Section 4.03 is subject to Section 14.03
and Section 14.04.
The Trustee shall not be responsible for the actions of any other Paying Agents
(including the Company if acting as its own Paying Agent) and shall have no
control of any funds held by such other Paying Agents.
Section 4.04 Compliance Certificate; Notice of Default.
The Company shall deliver to the Trustee within 120 days after the end of its
fiscal year an Officers’ Certificate (one of the signatories of which shall be
the Company’s principal executive officer, principal financial officer or
principal accounting officer) complying with Section 314(a)(4) of the Trust
Indenture Act and stating that a review of its activities during the preceding
fiscal year has been made under the supervision of the signing Officers with a
view to determining whether the Company has kept, observed, performed and
fulfilled its obligations under this Indenture (all without regard to periods of
grace, which shall be deemed fulfilled unless and until the expiration of such
periods or notice requirements) and further stating, as to each such Officer
signing such certificate, whether or not the signer knows of any failure by the
Company to comply with any conditions or covenants in this Indenture and, if
such signer does know of such a failure to comply, the certificate shall
describe such failure with particularity. The Officers’ Certificate shall also
notify the Trustee should the relevant fiscal year end on any date other than
the current fiscal year end date.
So long as any of the Securities are outstanding, the Company will deliver to
the Trustee, forthwith upon becoming aware of any Event of Default or any event,
act or condition that, after notice or the passage of time or both, would be an
Event of Default, an Officers’ Certificate specifying such Event of Default or
any event, act or condition that, after notice or the passage of time or both,
would be an Event of Default, and what action the Company is taking or proposes
to take with respect thereto.

 

41.



--------------------------------------------------------------------------------



 



Section 4.05 Corporate Existence.
Subject to Article X, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
in accordance with its organizational documents.
Section 4.06 Commission Filings and Reports.
The Company shall file with the Trustee and the Commission, and transmit to
Holders, such information, documents and other reports, and such summaries
thereof, as may be required pursuant to the Trust Indenture Act at the times and
in the manner provided pursuant to such Act; provided that any such information,
documents or reports required to be filed with the Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 shall be filed with
the Trustee within 15 days after the same is so required to be filed with the
Commission. Delivery of such reports, information and documents to the Trustee
is for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates). All information,
documents and reports described in this Section 4.06 and filed with the
Commission pursuant to its Electronic Data Gathering, Analysis, and Retrieval
system or any successor system shall be deemed to be filed with the Trustee as
of the time they are filed via such system.
Section 4.07 Rule 144A Information Requirement.
The Company covenants and agrees that it shall, during any period in which it is
not subject to Section 13 or 15(d) under the Exchange Act, make available to any
Holder or beneficial holder of Securities or any Common Stock issued upon
conversion thereof, in each case which continue to be Restricted Securities in
connection with any sale thereof and any prospective purchaser of Securities or
such Common Stock designated by such Holder or beneficial holder, the
information required pursuant to Rule 144A(d)(4) under the Securities Act upon
the request of any Holder or beneficial holder of the Securities or such Common
Stock and it will take such further action as any Holder or beneficial holder of
such Securities or such Common Stock may reasonably request, all to the extent
required from time to time to enable such Holder or beneficial holder to sell
its Securities or Common Stock without registration under the Securities Act
within the limitation of the exemption provided by Rule 144A, as such rule may
be amended from time to time. Upon the request of any Holder or any beneficial
holder of the Securities or such Common Stock, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements.
Section 4.08 Book-Entry System.
If the Securities cease to trade in the Depositary’s book-entry settlement
system, the Company covenants and agrees that it shall use reasonable efforts to
make such other book entry arrangements that it determines are reasonable for
the Securities.

 

42.



--------------------------------------------------------------------------------



 



Section 4.09 Additional Interest.
If at any time Additional Interest becomes payable by the Company pursuant to
Section 9.15 or pursuant to the Registration Rights Agreement, the Company shall
promptly deliver to the Trustee a certificate to that effect and stating (a) the
amount of such Additional Interest that is payable and (b) the date on which
such Additional Interest is payable. Any Additional Interest shall be payable in
arrears on each Interest Payment Date following accrual in the same manner as
interest on the Securities. Unless and until a Responsible Officer of the
Trustee receives such a certificate, the Trustee may assume without inquiry that
no Additional Interest is payable. If the Company has paid Additional Interest
directly to the Persons entitled to such Additional Interest, the Company shall
deliver to the Trustee a certificate setting forth the particulars of such
payment.
Section 4.10 Waiver of Usury, Stay or Extension Laws.
The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest (including Additional Interest, if any), on the
Securities as contemplated herein, wherever enacted, now or at any time
hereafter in force, which may affect the covenants or the performance of this
Indenture; and the Company (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.
Section 4.11 Information for IRS Filings.
The Company shall provide to the Trustee on a timely basis such information as
the Trustee requires to enable the Trustee to prepare and file any form required
to be submitted by the Company to the Internal Revenue Service and the Holders.
Section 4.12 Appointments to Fill Vacancies in Trustee’s Office.
The Company, whenever necessary to avoid or fill a vacancy in the office of
Trustee, will appoint, in the manner provided in Section 11.08, a Trustee, so
that there shall at all times be a Trustee hereunder.
ARTICLE V
REDEMPTION OF SECURITIES
Section 5.01 Right to Redeem.
(a) The Securities may be redeemed for cash in whole or in part at the option of
the Company on or after May 6, 2013, at a redemption price (the “Redemption
Price”), which shall be payable in cash and shall be equal to 100% of the
principal amount of Securities to be redeemed, plus accrued and unpaid interest
(including Additional Interest, if any) to, but not including, the Redemption
Date; provided, however, that if a Redemption Date falls after the Close of
Business on a Regular Record Date but on or prior to the Close of Business on
the corresponding Interest Payment Date, the Company will instead pay the full
amount of accrued and unpaid interest, including any Additional Interest, if
any, to the Holder of record as of the

 

43.



--------------------------------------------------------------------------------



 



Close of Business on such Regular Record Date and the Redemption Price shall be
100% of the principal amount of the Securities being redeemed. The Redemption
Date must be a Business Day. If a Redemption Date would fall on a day that is
not a Business Day, the Company shall purchase the Securities on the next
succeeding Business Day, and no interest or Additional Interest, if any, will
accrue for the period from the earlier Redemption Date to such next succeeding
Business Day.
(b) No Securities may be redeemed by the Company pursuant to this Section 5.01
if the principal amount of the Securities has been accelerated, and such
acceleration has not been rescinded, on or prior to the Redemption Date, except
in the case of an acceleration resulting from an Event of Default by the Company
in the payment of the Redemption Price with respect to such Securities.
(c) If the Company calls a Holder’s Securities for redemption, such Holder may
convert its Securities only until the Close of Business on the Scheduled Trading
Day prior to the Redemption Date unless the Company fails to pay the Redemption
Price.
(d) Except as provided in this Section 5.01, the Securities shall not be
redeemable by the Company.
Section 5.02 Election to Redeem; Notice to Trustee.
The election of the Company to redeem any Securities shall be evidenced by a
Board Resolution. In case of any redemption at the election of the Company of
all or less than all the Securities, the Company shall, at least 45 days and not
more than 60 days prior to the Redemption Date fixed by the Company (unless a
shorter notice shall be satisfactory to the Trustee), deliver to the Trustee an
Officers’ Certificate providing the Redemption Date, the principal amount of
Securities to be redeemed and the other information specified in Section 5.04 as
may be applicable. Such Officers’ Certificate shall also include a statement
confirming that such redemption is permitted by and is in compliance with all
applicable requirements of the Indenture.
Section 5.03 Selection by Trustee of Securities to Be Redeemed.
(a) If less than all the Outstanding Securities are to be redeemed, the Trustee
will select the Securities to be redeemed (in principal amounts of $1,000 or
integral multiples thereof) by lot, on a pro rata basis or by another method the
Trustee considers fair and appropriate so long as such method is not prohibited
by the rules of any stock exchange or quotation association on which the
Securities or Common Stock may then be traded or quoted. The Trustee shall make
the selection within seven days from its receipt of the notice from the Company
delivered pursuant to Section 5.04 from Outstanding Securities not previously
called for redemption.
(b) If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed (so far as
may be) to be the portion selected for redemption. Securities which have been
converted during a selection of Securities to be redeemed shall be treated by
the Trustee as Outstanding for the purpose of such selection.

 

44.



--------------------------------------------------------------------------------



 



(c) The Trustee shall promptly notify the Company in writing of the Securities
selected for redemption and, in the case of any Securities selected for partial
redemption, the principal amount thereof to be redeemed.
(d) For all purposes of this Indenture, unless the context otherwise requires,
all provisions relating to the redemption of Securities shall relate, in the
case of any Securities redeemed or to be redeemed only in part, to the portion
of the principal amount of such Securities which has been or is to be redeemed.
Section 5.04 Notice of Redemption.
Notice of redemption shall be given by first-class mail, postage prepaid, mailed
not less than 30 nor more than 60 days prior to the Redemption Date, to each
Holder to be redeemed, at its address appearing in the Security Register and to
the Trustee and the Paying Agent (a “Notice of Redemption”).
All notices of redemption shall state:
(i) the Redemption Date,
(ii) the Redemption Price,
(iii) the Conversion Price,
(iv) that Securities called for redemption may be converted at any time before
the Close of Business on the Scheduled Trading Day immediately preceding the
Redemption Date unless the Company fails to pay the Redemption Price,
(v) if less than all the Outstanding Securities are to be redeemed, the
identification (and, in the case of partial redemption of any Securities, the
principal amounts) of the particular Securities to be redeemed,
(vi) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Security to be redeemed and, if applicable, that interest
thereon will cease to accrue on and after said date,
(vii) the place or places where such Securities are to be surrendered for
payment of the Redemption Price, and
(viii) applicable CUSIP, ISIN or other similar numbers.
Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company and shall be irrevocable.

 

45.



--------------------------------------------------------------------------------



 



Section 5.05 Deposit of Redemption Price.
(a) Prior to 10:00 a.m., New York City time, on a Redemption Date specified in
the notice of redemption given as provided in Section 5.04, the Company shall
deposit with the Trustee or with a Paying Agent (or, if the Company is acting as
its own Paying Agent, segregate and hold in trust as provided in Section 4.03)
an amount of money sufficient to pay the Redemption Price of, and all the
Securities which are to be redeemed on that date, other than any Securities
called for redemption on that date which have been converted prior to the date
of such deposit.
(b) If any Security called for redemption is converted, any money deposited with
the Trustee or with any Paying Agent or so segregated and held in trust for the
redemption of such Security shall be paid to the Company upon Company Request
or, if then held by the Company, shall be discharged from such trust.
Section 5.06 Securities Payable on Redemption Date.
(a) Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified, and from and after such date (unless the Company shall
default in the payment of the Redemption Price) such Securities shall cease to
bear interest. Upon surrender of any such Security for redemption in accordance
with said notice, such Security shall be paid by the Company at the Redemption
Price; provided, however, that installments of interest whose Stated Maturity is
on or prior to the Redemption Date shall be payable to the Holders of such
Securities, or one or more Predecessor Securities, registered as such at the
Close of Business on the relevant Regular Record Dates according to their terms.
(b) If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and any premium shall, until paid, bear
interest from the Redemption Date at the rate prescribed therefor in the
Security.
Section 5.07 Securities Redeemed in Part.
Any Security which is to be redeemed only in part shall be surrendered at a
Place of Payment therefor (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or his attorney
duly authorized in writing), and the Company shall execute, and the Trustee
shall authenticate and deliver to the Holder of such Security without service
charge, a new Security or Securities, of any authorized denomination as
requested by such Holder, in aggregate principal amount equal to and in exchange
for the unredeemed portion of the principal of the Security so surrendered.

 

46.



--------------------------------------------------------------------------------



 



ARTICLE VI
PURCHASE OF SECURITIES AT THE OPTION OF HOLDERS UPON A
FUNDAMENTAL CHANGE
Section 6.01 Purchase of Securities at the Option of Holders upon a Fundamental
Change.
(a) If a Fundamental Change occurs at any time, each Holder shall have the
right, at such Holder’s option, to require the Company to purchase for cash any
or all of the Holder’s Securities, or any portion of the principal amount
thereof, that is equal to $1,000 or an integral multiple thereof at a purchase
price equal to 100% of the principal amount of the Securities to be purchased
plus accrued and unpaid interest, including Additional Interest, if any, to but
excluding the Fundamental Change Purchase Date (the “Fundamental Change Purchase
Price”); provided, however, that if the Fundamental Change Purchase Date occurs
after the Close of Business on a Regular Record Date and on or prior to the
Close of Business on the corresponding Interest Payment Date, the Company shall
pay accrued and unpaid interest plus Additional Interest, if any, to but
excluding the Fundamental Change Purchase Date to the record Holder on the
Regular Record Date corresponding to such Interest Payment Date and the
Fundamental Change Purchase Price payable to the Holder who presents the
Security for repurchase shall be 100% of the principal amount of such Security.
The Fundamental Change Purchase Date shall be a Business Day specified by the
Company that is not less than 20 calendar days and not more than later 35
calendar days following the date of the Fundamental Change Notice delivered in
connection with such Fundamental Change pursuant to Section 6.01(b) (subject to
extension to comply with applicable law, as provided in Section 6.02(d)) (the
“Fundamental Change Purchase Date”). Any Securities purchased by the Company
shall be paid for in cash.
Any purchase by the Company contemplated pursuant to the provisions of this
Section 6.01 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Fundamental Change
Purchase Date and the time of the book-entry transfer or delivery of the
Securities.
(b) Notice of Fundamental Change. The Company shall deliver, or cause to be
delivered in accordance with the last paragraph of this Section 6.01(b), notice
of the occurrence of a Fundamental Change and of the purchase rights arising as
a result thereof (each, a “Fundamental Change Notice”) to the Holders at their
addresses shown in the Security Register maintained by the Security Registrar,
and to the Trustee and the Paying Agent, on or before the 20th calendar day
after the occurrence of the Fundamental Change (each such date of delivery, a
“Fundamental Change Notice Date”). Each Fundamental Change Notice shall include
a form of Fundamental Change Purchase Notice to be completed by a Holder and
shall state:
(i) the events causing the Fundamental Change;
(ii) the date of the Fundamental Change;
(iii) the last date on which a Holder may exercise its repurchase rights under
Section 6.01;
(iv) the Fundamental Change Purchase Price;
(v) the Fundamental Change Purchase Date;
(vi) the name and address of the Paying Agent and the Conversion Agent, if
applicable;

 

47.



--------------------------------------------------------------------------------



 



(vii) the applicable Conversion Rate and, if applicable, any adjustments to the
applicable Conversion Rate as a result of such Fundamental Change;
(viii) that the Securities with respect to which a Fundamental Change Purchase
Notice has been delivered by a Holder may be converted only if the Holder
withdraws the Fundamental Change Purchase Notice in accordance with the terms of
this Indenture; and
(ix) the procedures that a Holder must follow to require the Company to purchase
its Securities pursuant to Article VI.
Simultaneously with providing such Fundamental Change Notice, the Company shall
publish a notice containing the information in such Fundamental Change Notice in
a newspaper of general circulation in The City of New York or publish such
information on its then existing website or through such other public medium as
it may use at that time.
No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Securities pursuant to this Section 6.01.
(c) Exercise of Repurchase Right. To exercise the repurchase right, a Holder
must deliver or book-entry transfer, on or before the Business Day immediately
preceding the Fundamental Change Purchase Date, subject to extension to comply
with applicable law, the Securities (duly endorsed for transfer) to be
purchased, duly endorsed for transfer, together with a written purchase notice
(a “Fundamental Change Purchase Notice”) in the form entitled “Form of
Fundamental Change Purchase Notice” on the reverse side of the Securities duly
completed, to the Paying Agent. The Fundamental Change Purchase Notice must
include the following information:
(i) if the Securities are certificated, the certificate numbers of the Holder’s
Securities to be delivered for purchase or if not certificated, such Fundamental
Change Purchase Notice must comply with the appropriate procedures of the
Depositary;
(ii) the portion of the principal amount of the Holder’s Securities to be
purchased, which portion must be $1,000 or an integral multiple thereof; and
(iii) that the Holder’s Securities shall be purchased as of the Fundamental
Change Purchase Date by the Company pursuant to the applicable provisions of the
Securities and this Indenture.
The Company shall require each Paying Agent (other than the Trustee) to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all cash held by the Paying Agent for the payment of the Fundamental
Change Purchase Price and shall notify the Trustee of any default by the Company
in making any such payment. If the Company or an Affiliate of the Company acts
as Paying Agent, it shall segregate the cash held by it as Paying Agent and hold
it as a separate trust fund. The Company at any time may require a Paying Agent
to deliver all cash held by it to the Trustee and to account for any funds
disbursed by the Paying Agent. Upon doing so, the Paying Agent shall have no
further liability for the cash delivered to the Trustee.

 

48.



--------------------------------------------------------------------------------



 



Section 6.02 Further Conditions and Procedures for Purchase at the Option of the
Holder upon a Fundamental Change.
(a) Upon receipt by the Company of the Fundamental Change Purchase Notice
specified in, and the Securities to be purchased as provided in Section 6.01(c),
the Holder of the Securities in respect of which such Fundamental Change
Purchase Notice was given shall (unless such Fundamental Change Purchase Notice
is withdrawn as specified in this Section 6.02) thereafter be entitled to
receive solely the Fundamental Change Purchase Price with respect to such
Securities. Such Fundamental Change Purchase Price shall be paid by the Paying
Agent, solely from funds received from the Company for such purpose, to such
Holder promptly following the later of (x) the Fundamental Change Purchase Date
with respect to such Securities (provided the conditions in this Article VI have
been satisfied) and (y) the time of delivery or book-entry transfer of such
Securities to the Paying Agent by the Holder thereof in the manner required by
Section 6.01. Securities in respect of which a Fundamental Change Purchase
Notice has been given by the Holder thereof may not be converted on or after the
date of the delivery of such Fundamental Change Purchase Notice unless such
Fundamental Change Purchase Notice has first been validly withdrawn as specified
in this Section 6.02. Notwithstanding anything herein to the contrary, any
Holder delivering to the Paying Agent the Fundamental Change Purchase Notice
contemplated by Section 6.01(c), shall have the right at any time prior to the
Close of Business on the Business Day immediately prior to the Fundamental
Change Purchase Date to withdraw such Fundamental Change Purchase Notice (in
whole or in part) by delivery of a written notice of withdrawal to the Paying
Agent in accordance with this Section 6.02.
The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Purchase Notice or written notice of withdrawal thereof.
Prior to 10:00 a.m., New York City time, on the Fundamental Change Purchase
Date, the Company shall deposit with the Paying Agent (or if the Company or an
Affiliate of the Company is acting as the Paying Agent, shall segregate and hold
in trust) cash sufficient to pay the aggregate Fundamental Change Purchase Price
of the Securities to be purchased pursuant to Section 6.01. If the Paying Agent
holds, in accordance with the terms of this Indenture, cash or securities
sufficient to pay the Fundamental Change Purchase Price of Securities that
Holders have elected to require the Company to repurchase pursuant to
Section 6.01 on the Fundamental Change Purchase Date, then (i) the Securities
tendered for purchase and not withdrawn shall cease to be Outstanding, and
interest, including Additional Interest, if any, shall cease to accrue on the
Fundamental Change Purchase Date (whether or not book-entry transfer of such
Securities is made or whether or not the Security is delivered to the Paying
Agent); and (ii) all other rights of the Holders with respect to Securities
tendered for purchase and not withdrawn shall terminate on the Fundamental
Change Purchase Date (other than the right to receive the Fundamental Change
Purchase Price and previously accrued and unpaid interest (including any
Additional Interest) upon delivery or transfer of the Securities). Nothing
herein shall preclude any withholding of tax required by law.
A Fundamental Change Purchase Notice may be withdrawn, in whole or in part, by
means of a written notice of withdrawal delivered to the Paying Agent prior to
the Close of Business on the Business Day immediately prior to the Fundamental
Change Purchase Date. The notice of withdrawal shall include the following
information:

 

49.



--------------------------------------------------------------------------------



 



(i) the principal amount of the withdrawn Securities;
(ii) if certificated Securities have been issued, the certificate numbers of the
withdrawn Securities, or if not certificated, the notice must comply with
appropriate procedures of the Depositary; and
(iii) the principal amount, if any, which remains subject to the Fundamental
Change Purchase Notice.
If the Securities are certificated, the Paying Agent shall promptly return to
the respective Holders thereof any Securities with respect to which a
Fundamental Change Purchase Notice has been withdrawn in compliance with this
Indenture.
(b) Securities Purchased in Part. Any Securities that are to be purchased only
in part shall be surrendered at the office of the Paying Agent (with, if the
Company or the Trustee so requires, due endorsement by, or a written instrument
of transfer in form satisfactory to the Company and the Trustee duly executed
by, the Holder thereof or such Holder’s attorney duly authorized in writing) and
the Company shall execute and the Trustee or the Authenticating Agent shall
authenticate and deliver to the Holder of such Securities, without service
charge, a new Security or Securities, of any authorized denomination as
requested by such Holder in aggregate principal amount equal to, and in exchange
for, the portion of the principal amount of the Securities so surrendered which
is not purchased.
(c) Compliance with Securities Laws upon Purchase of Securities. In connection
with any offer to purchase, or purchase of, Securities under Section 6.01, the
Company shall, to the extent applicable, (a) comply with Rules 13e-4 and 14e-1
(and any successor provisions thereto) under the Exchange Act; (b) file the
related Schedule TO (or any successor schedule, form or report) under the
Exchange Act; and (c) otherwise comply with all applicable Federal and state
securities laws. To the extent that the provisions of any securities laws or
regulations conflict with the provisions of this Indenture as described in this
Article VI, compliance by the Company with such laws and regulations shall not
in and of itself cause a breach of the Company’s obligations described in this
Article VI.
(d) Repayment to the Company. The Trustee and the Paying Agent shall return to
the Company any cash or property that remains unclaimed at the end of two years
after the Fundamental Change Purchase Date, together with interest that the
Trustee or Paying Agent, as the case may be, has expressly agreed in writing to
pay, if any, that is held by them for the payment of a Fundamental Change
Purchase Price; provided, however, that to the extent that the aggregate amount
of cash or property deposited by the Company pursuant to Section 6.02(b), as
applicable, exceeds the aggregate Fundamental Change Purchase Price of the
Securities or portions thereof which the Company is obligated to purchase as of
the Fundamental Change Purchase Date, then promptly on and after the second
Business Day following the Fundamental Change Purchase Date, the Trustee and the
Paying Agent shall return any such excess to the Company together with interest
that the Trustee or Paying Agent, as the case may be, has expressly agreed in
writing to pay, if any.

 

50.



--------------------------------------------------------------------------------



 



(e) Officers’ Certificate. At least three Business Days (or such lesser period
as agreed to by the Trustee) before the Fundamental Change Notice Date, the
Company shall deliver an Officers’ Certificate to the Trustee specifying whether
the Company desires the Trustee to give the Fundamental Change Notice required
by Section 6.02 hereof.
(f) Third Party Offer to Purchase. The Company shall not be required to deliver,
or cause to be delivered a Fundamental Change Notice if a third party makes an
offer upon a Fundamental Change to purchase the Securities in the manner, at the
times, and otherwise in compliance with the requirements set forth in this
Article VI and such third party purchases all Securities validly tendered and
not withdrawn in such offer.
ARTICLE VII
[RESERVED]
ARTICLE VIII
CONVERSION
Section 8.01 Conversion of Securities. Subject to the procedures for conversion
set forth in this Article VIII and at any time prior to the Close of Business on
the Scheduled Trading Day before the Stated Maturity Date of the Securities, a
Holder may convert its Securities at their full principal amount, or any portion
of their principal amount that is equal to $1,000 or an integral multiple
thereof, into shares of Common Stock at the Conversion Rate in effect at the
time of conversion; provided, however, that if the Company has elected to redeem
the Securities pursuant to Article V hereof, Holders may convert their
Securities only until the Close of Business on the Scheduled Trading Day prior
to the Redemption Date unless the Company fails to pay the Redemption Price.
Upon conversion of any Security, the Company shall deliver to Holders in respect
of each $1,000 principal amount of Securities tendered for conversion a number
of shares of Common Stock equal to (a) the aggregate principal amount of
Securities to be converted divided by $1,000, multiplied by (b) the applicable
Conversion Rate. No payment or adjustment shall be made for dividends on, or
other distributions with respect to, any Common Stock, except as expressly
provided in this Article VIII.
(a) Conversion Procedures. The following procedures shall apply to convert
Securities:
(i) in respect of a beneficial interest in a Global Security, a Beneficial Owner
must comply with the procedures of the Depositary for converting a beneficial
interest in a Global Security and, if required pursuant to Section 3.03(b), pay
funds equal to interest and Additional Interest payable on the next Interest
Payment Date to which such Beneficial Owner is not entitled, and if required
pursuant to Section 8.01(c), pay all taxes or duties, if any; and
(ii) in respect of a certificated Security, the Holder must (A) complete and
manually sign the conversion notice on the back of the Security, or a facsimile
of the conversion notice; (B) deliver such conversion notice, which is
irrevocable, and the Security to the Conversion Agent (a “Notice of
Conversion”); (C) furnish appropriate endorsements and

 

51.



--------------------------------------------------------------------------------



 



transfer documents as may be required by the Conversion Agent; (D) if required
pursuant to Section 8.02(c), pay all transfer or similar taxes; and (E) if
required pursuant to Section 3.03(b), pay funds equal to interest and Additional
Interest payable on the next Interest Payment Date to which such Holder is not
entitled.
The date a Holder complies with the foregoing requirements is the “Conversion
Date” hereunder. At the Conversion Date the rights of the Holders of such
converted Securities as Holders shall cease, and the Person or Persons entitled
to receive the shares of Common Stock issuable upon conversion shall be treated
for all purposes as the record holder or holders of such Common Stock as and
after such time. The Company shall issue and shall deliver at such office or
agency a certificate or certificates for the number of full shares of Common
Stock issuable upon conversion, together with payment in cash in lieu of any
fractional shares, as provided in Section 8.01(b), by the third Business Day
immediately following the Conversion Date (the “Settlement Date”). A Holder may
convert a portion of its Securities only if the principal amount of such portion
is $1,000 or an integral multiple thereof.
In the case of any Security that is converted in part only, upon such conversion
the Company shall execute and the Trustee shall authenticate and deliver to the
Holder thereof, at the expense of the Company, a new Security or Securities of
authorized denominations in aggregate principal amount equal to the unconverted
portion of the principal amount of such Security.
If a Holder has already delivered a Fundamental Change Purchase Notice in
connection with a Fundamental Change, with respect to a Security, the Holder may
convert that Security only if the Holder has first validly withdrawn the
Fundamental Change Purchase Notice in accordance with this Indenture.
If more than one Security shall be surrendered for conversion at one time by the
same Holder, the number of full shares of Common Stock issuable upon conversion
thereof shall be computed on the basis of the aggregate principal amount of the
Securities (or specified portions thereof) so surrendered.
(b) Cash Payments in Lieu of Fractional Shares. The Company shall not issue
fractional shares of Common Stock upon conversion of Securities. Instead the
Company shall deliver cash, rounded to the nearest whole cent, for such
fractional shares based on the Last Reported Sale Price of the Common Stock on
the applicable Conversion Date.
(c) Taxes on Conversion. If a Holder converts Securities, the Company shall pay
any documentary, stamp or similar issue or transfer tax due on the issuance of
shares of Common Stock upon such conversion; provided, however, the Holder shall
pay any such tax which is due because the Holder requests the shares of Common
Stock to be issued in a name other than the Holder’s name. The Conversion Agent
may refuse to deliver the certificates representing the shares of Common Stock
being issued in a name other than the Holder’s name until the Conversion Agent
receives a sum sufficient to pay any tax which shall be due because the shares
are to be issued in a name other than the Holder’s name, but the Conversion
Agent shall have no duty to determine if any such tax is due. Nothing herein
shall preclude any withholding of tax required by law.

 

52.



--------------------------------------------------------------------------------



 



(d) Certain Covenants of the Company. (i) The Company shall, prior to issuance
of any Securities hereunder, and from time to time as may be necessary, reserve
out of its authorized but unissued Common Stock or shares of Common Stock held
in treasury, sufficient number of shares of Common Stock, free of preemptive
rights, to permit the conversion of the Securities, calculated assuming the
maximum number of Additional Shares are issuable upon conversion of the
Securities pursuant to Section 8.04.
(i) All shares of Common Stock delivered upon conversion of the Securities shall
be newly issued shares or treasury shares, shall be duly and validly issued and
fully paid and nonassessable and shall be free from preemptive rights and free
of any lien or adverse claim.
(ii) The Company shall endeavor to comply promptly with all applicable Federal
and state securities laws regulating the issuance and delivery of shares of
Common Stock upon the conversion of Securities.
(iii) Before taking any action that would cause an adjustment increasing the
Conversion Rate to an amount that would cause the Conversion Price to be reduced
below the then par value per share of the Common Stock, if any, of the shares of
Common Stock issuable upon conversion of the Securities, the Company shall take
all corporate action which may, in the opinion of its counsel, be necessary in
order that the Company may validly and legally issue shares of such Common Stock
at such adjusted Conversion Rate.
(e) Upon conversion, a Holder will not receive any separate cash payment for
accrued and unpaid interest (including Defaulted Interest or Additional
Interest, if any) except as set forth below. As a result, accrued and unpaid
interest (including Defaulted Interest or Additional Interest, if any) to, but
not including, the Conversion Date shall be deemed to be paid in full rather
than cancelled, extinguished or forfeited, and to have been paid first out of
such conversion. Notwithstanding the preceding sentence, payments in respect of
accrued and unpaid interest (including Defaulted Interest or Additional
Interest, if any) on Securities converted after the Close of Business on a
Record Date and prior to the Opening of Business on the related Interest Payment
Date shall be governed by the provisions of Section 3.03(b) hereof.
Section 8.02 Adjustments to Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company as described below, except that the
Company shall not make any adjustments to the Conversion Rate if Holders of the
Securities participate (as a result of holding the Securities, and at the same
time as holders of the Common Stock participate) in any of the transactions
described in this Section 8.02 as if such Holders of the Securities held a
number of shares of the Common Stock equal to the applicable Conversion Rate,
multiplied by the principal amount (expressed in thousands) of Securities held
by such Holders, without having to convert their Securities.
(a) If the Company issues shares of Common Stock as a dividend or distribution
on shares of Common Stock, or if the Company effects a share split or share
combination, the Conversion Rate shall be adjusted based on the following
formula:

             
CR1
  =   CR0 x      OS1   
 
           
 
          OS0

 

53.



--------------------------------------------------------------------------------



 



where,
CR0 = the Conversion Rate in effect immediately prior to the Opening of Business
on the Ex-Dividend Date of such dividend or distribution or the Effective Date
of such share split or combination, as applicable;
CR1 = the Conversion Rate in effect immediately after the Opening of Business on
such Ex-Dividend Date or Effective Date, as applicable;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
Opening of Business on such Ex-Dividend Date or Effective Date, as applicable;
and
OS1 = the number of shares of Common Stock outstanding immediately prior to the
Opening of Business on such Ex-Dividend Date or Effective Date, as applicable,
after giving pro forma effect to such dividend, distribution, share split or
share combination.
Such adjustment made under this Section 8.02(a) shall become effective
immediately after the Opening of Business on the Ex-Dividend Date for such
dividend or distribution, or immediately after the Opening of Business on the
Effective Date for such share split or share combination. If any dividend or
distribution of the type described in this Section 8.02(a) is declared but not
so paid or made, or any share split or combination of the type described in this
Section 8.02(a) is announced but the outstanding shares of Common Stock are not
split or combined, as the case may be, the Conversion Rate shall be immediately
readjusted, effective as of the date that the Board of Directors determines not
to pay such dividend or distribution, or not to split or combine the outstanding
shares of Common Stock, as the case may be, to the Conversion Rate that would
then be in effect if such dividend, distribution, share split or share
combination had not been declared or announced.
(b) If the Company distributes to holders of all or substantially all the Common
Stock any rights, options or warrants entitling them for a period of not more
than 45 calendar days after the announcement of such distribution to subscribe
for or purchase shares of Common Stock at a price per share less than the
average of the Last Reported Sale Prices of the Common Stock for the 10
consecutive Trading-Day period ending on the Trading Day immediately preceding
the date of announcement of such distribution, the Conversion Rate shall be
adjusted based on the following formula:

             
CR1
  =   CR0 x      OS0 + X   
 
           
 
          OS0 + Y

where,
CR0 = the Conversion Rate in effect immediately prior to the Opening of Business
on the Ex-Dividend Date for such distribution;
CR1 = the Conversion Rate in effect immediately after the Opening of Business on
such Ex-Dividend Date;

 

54.



--------------------------------------------------------------------------------



 



OS0 = the number of shares of Common Stock outstanding immediately prior to the
Opening of Business on such Ex-Dividend Date;
X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and
Y = the number of shares of Common Stock equal to (A) the aggregate price
payable to exercise such rights, options or warrants divided by (B) the average
of the Last Reported Sale Prices of Common Stock over the 10 consecutive
Trading-Day period ending on the Trading Day immediately preceding the date of
announcement of the distribution of such rights, options or warrants.
Any increase made under this Section 8.02(b) shall be made successively whenever
any such rights, options or warrants are issued and shall become effective
immediately after the Opening of Business on the Ex-Dividend Date for such
issuance. To the extent that shares of Common Stock are not delivered after the
expiration of such rights, options or warrants, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect had the increase
with respect to the issuance of such rights, options or warrants been made on
the basis of delivery of only the number of shares of Common Stock actually
delivered. If such rights, options or warrants are not so issued, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such Ex-Dividend Date for such issuance had not occurred.
In determining whether any rights, options or warrants entitle the Holders to
subscribe for or purchase shares of Common Stock at less than such average of
the Last Reported Sale Prices for the 10 consecutive Trading-Day period ending
on the Trading Day immediately preceding the date of announcement for such
issuance, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account any consideration received by
the Company for such rights, options or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors.
(c) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other assets or property of the Company to holders of all or
substantially all the Common Stock, excluding:
(i) dividends or distributions and rights, options or warrants referred to in
Section 8.02(a) or 8.02(b) above;
(ii) dividends or distributions paid exclusively in cash; and
(iii) as described below in this Section 8.02(c) with respect to Spin-Offs;
then the Conversion Rate shall be adjusted based on the following formula:

             
CR1
  =   CR0 x   SP0
 
           
 
          SP0 - FMV

where,

 

55.



--------------------------------------------------------------------------------



 



CR0 = the Conversion Rate in effect immediately prior to the Opening of Business
on the Ex-Dividend Date for such distribution;
CR1 = the Conversion Rate in effect immediately after the Opening of Business on
such Ex-Dividend Date;
SP0 = the average of the Last Reported Sale Prices of Common Stock over the 10
consecutive Trading-Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date for such distribution; and
FMV = the Fair Market Value (as determined by the Board of Directors) of the
shares of Capital Stock, evidences of indebtedness, assets or property
distributed with respect to each outstanding share of Common Stock on the Record
Date for such distribution.
If “FMV” (as defined above) is equal to or greater than the “SP0” (as defined
above), in lieu of the foregoing increase, each Holder of a Security shall
receive, in respect of each $1,000 principal amount thereof, at the same time
and upon the same terms as holders of Common Stock, the amount and kind of the
Company’s Capital Stock, evidences of the Company’s indebtedness, other assets
or property of the Company’s that such Holder would have received if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex-Dividend Date for the distribution. Any increase made under the
portion of this Section 8.02(c) above will become effective immediately after
the Opening of Business on the Ex-Dividend Date for such distribution. If such
distribution is not so paid or made, the Conversion Rate shall be decreased to
be the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared.
With respect to an adjustment pursuant to this Section 8.02(c) where there has
been a payment of a dividend or other distribution on the Common Stock in shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit (a “Spin-Off”), and such shares
of Capital Stock or similar equity interests are, or will be upon consummation
of such Spin-Off, quoted or listed on any securities exchange or other market,
the Conversion Rate in effect immediately prior to the Close of Business, on the
Effective Date of such Spin-Off shall be increased based on the following
formula:

             
CR1
  =   CR0 x      FMV0 + MP 0  
 
           
 
          MP0

where,
CR0 = the Conversion Rate in effect immediately prior to the Close of Business,
on the Effective Date of the Spin-Off;
CR1 = the Conversion Rate in effect immediately after the Effective Date of the
Spin-Off;
FMV0 = the average of the Last Reported Sale Prices of the Capital Stock or
similar equity interest distributed to holders of Common Stock applicable to one
share of Common Stock over the first 10 consecutive Trading-Day period from, and
including, the Effective Date of the Spin- Off; and

 

56.



--------------------------------------------------------------------------------



 



MP0 = the average of the Last Reported Sale Prices of Common Stock over the
first 10 consecutive Trading-Day period from, and including, the Effective Date
of the Spin-Off.
The adjustment to the Conversion Rate under the preceding paragraph shall occur
on the tenth Trading Day from, and including, the Effective Date of the Spin-Off
and shall be applied on a retroactive basis from, and including, the Effective
Date of the Spin-Off; provided, however, that in respect of any conversion
occurring prior to the Effective Date of the Spin-Off with respect to which the
Settlement Date would occur during the 10 Trading Days from, and including, the
Effective Date of the Spin-Off, references with respect to the Spin-Off to the
10 consecutive Trading-Day period shall be deemed replaced with such lesser
number of Trading Days as have elapsed between the Effective Date of such
Spin-Off and the Settlement Date in determining the applicable Conversion Rate.
(d) If the Company pays any cash dividend or distribution made to the holders of
all or substantially all of the Common Stock, the Conversion Rate shall be
adjusted based on the following formula:

             
CR1
  =   CR0 x   SP0
 
           
 
          SP0 – C

where,
CR0 = the Conversion Rate in effect immediately prior to the Opening of Business
on the Ex-Dividend Date for such dividend or distribution;
CR1 = the Conversion Rate in effect immediately after the Opening of Business on
the Ex-Dividend Date for such dividend or distribution;
SP0 = the Last Reported Sale Price of Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and
C = the amount in cash per share distributed by the Company to holders of Common
Stock.
In the case of this Section 8.02(d), if “C” (as defined above) is equal to or
greater than “SP0” (as defined above), in lieu of the foregoing increase, each
Holder of a Security shall receive, for each $1,000 principal amount of
Securities, at the same time and upon the same terms as Holders of shares of
Common Stock, the amount of cash that such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate on
the Ex-Dividend Date for such cash dividend or distribution. Such increase shall
become effective immediately after the Opening of Business on the Ex-Dividend
Date for such dividend or distribution. If such dividend or distribution is not
so paid, the Conversion Rate shall be decreased to be the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of Common
Stock exceeds the Last Reported Sale Price of the Common Stock on the Trading
Day next succeeding the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

57.



--------------------------------------------------------------------------------



 



             
CR1
  =   CR0 x     AC + (SP1 x OS 1 )
 
           
 
          OS1 x SP1

where,
CR0 = the Conversion Rate in effect immediately prior to the Close of Business
on the Adjustment Date (as defined below);
CR1 = the Conversion Rate in effect immediately after the Close of Business on
the Adjustment Date;
AC = the aggregate value of all cash and any other consideration (as determined
by the Board of Directors) paid or payable for shares accepted for purchase or
exchange in such tender or exchange offer;
OS0 = the number of shares of Common Stock outstanding immediately prior to the
date such tender or exchange offer expires;
OS1 = the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires (after giving effect to the reduction
of shares accepted for purchase or exchange in such tender or exchange offer);
and
SP = the average of the Last Reported Sale Prices of Common Stock over the 10
consecutive Trading-Day period commencing on the Trading Day next succeeding the
date such tender or exchange offer expires.
The “Adjustment Date” to the Conversion Rate under Section 8.02(e) shall occur
on the tenth Trading Day from, and including, the Trading Day next succeeding
the date such tender or exchange offer expires and shall be applied on a
retroactive basis from, and including, the Trading Day next succeeding the date
such tender or exchange offer expires; provided, that in respect of any
conversion occurring prior to the date such tender or exchange offer expires
with respect to which the Settlement Date would occur during the 10 Trading Days
from, and including, the Trading Day next succeeding the date such tender or
exchange offer expires, references with respect to the tender or exchange offer
to the 10 consecutive Trading Day period shall be deemed replaced with such
lesser number of Trading Days as have elapsed between the Trading Day next
succeeding the date such tender or exchange offer expires and the Settlement
Date in determining the applicable Conversion Rate.
If the Company or one of its Subsidiaries is obligated to purchase shares of
Common Stock pursuant to any such tender or exchange offer, but the Company is
permanently prevented by applicable law from effecting any such purchases or all
such purchases are rescinded, the Conversion Rate shall again be adjusted to be
the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made.
Except as stated herein, the Company shall not adjust the Conversion Rate for
the issuance of shares of Common Stock or any securities convertible into or
exchangeable for shares of Common Stock or the right to purchase shares of
Common Stock or such convertible or exchangeable securities.

 

58.



--------------------------------------------------------------------------------



 



(f) The Company is permitted to increase the Conversion Rate of the Securities
by any amount for a period of at least 20 days if the Board of Directors
determines that such increase would be in the Company’s best interest. The
Company may also (but is not required to) increase the Conversion Rate to avoid
or diminish income tax to holders of Common Stock or rights to purchase shares
of Common Stock in connection with a dividend or distribution of shares (or
rights to acquire shares) or any similar event treated as such for income tax
purposes.
A Holder may, in some circumstances, including the distribution of cash
dividends to Holders of shares of Common Stock, be deemed to have received a
distribution or dividend subject to U.S. federal income tax as a result of an
adjustment or the nonoccurrence of an adjustment to the Conversion Rate. If the
Company pays withholding taxes on behalf of a Holder as a result of an
adjustment to the Conversion Rate of the Securities, the Company may, at its
option and pursuant to certain provisions of this Indenture, set-off such
payments against payments of cash and common stock on the Securities.
(g) Notwithstanding any of the foregoing provisions of this Section 8.02, the
applicable Conversion Rate will not be adjusted:
(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the securities of the Company and the investment of additional optional amounts
in shares of Common Stock under any plan;
(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares of Common Stock pursuant to any present or future
employee, director or consultant benefit plan or program, employee agreements or
arrangements or programs of or assumed by the Company or any of its
Subsidiaries;
(iii) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right, or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the Issue Date;
(iv) for a change in the par value of the Common Stock; or
(v) for accrued and unpaid interest (including Additional Interest, if any).
(h) All calculations under this Section 8.02 shall be made by the Company and
shall be made to the nearest cent or to the nearest one-ten thousandth
(1/10,000) of a share. The Company shall not be required to make an adjustment
in the Conversion Rate unless the adjustment would require a change of at least
1% in the Conversion Rate; provided, however, that the Company shall carry
forward any adjustments that are less than 1% of the Conversion Rate that the
Company elects not to make and take them into account upon the earlier of
(i) any conversion of Securities or (ii) such time as all adjustments that have
not been made prior thereto would have the effect of adjusting the Conversion
Rate by at least 1%. Except as provided in this Section 8.02 and Section 8.03
and Section 8.04, the Company shall not adjust the Conversion Rate. In no event
will the Conversion Price be reduced below $0.01, subject to adjustment for
share splits or share combinations and similar events, pursuant to
Section 8.02(a).

 

59.



--------------------------------------------------------------------------------



 



(i) Whenever the Conversion Rate is adjusted as provided in this Indenture, the
Company shall promptly file with the Trustee and any Conversion Agent other than
the Trustee an Officers’ Certificate setting forth the Conversion Rate after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received at the Corporate Trust Office of the Trustee such Officers’
Certificate, the Trustee shall not be deemed to have knowledge of any adjustment
of the Conversion Rate and may assume that the last Conversion Rate of which it
has knowledge is still in effect. Promptly after delivery of such certificate,
the Company shall prepare a notice of such adjustment of the Conversion Rate
setting forth the adjusted Conversion Rate and the date on which such adjustment
becomes effective and shall mail such notice of such adjustment of the
Conversion Rate to the Holder of each Security at such Holder’s last address
appearing on the Security Register. Failure to deliver such notice shall not
affect the legality or validity of any such adjustment.
(j) Notwithstanding the above, certain listing standards of the New York Stock
Exchange may limit the amount by which the Company may increase the Conversion
Rate pursuant to the events described in clauses (b) through (e) in this
Section 8.02 and as described in Section 8.04 below. These standards generally
require the Company to obtain the approval of the Company’s stockholders before
entering into certain transactions that potentially result in the issuance of
20% or more of Common Stock outstanding at the time the Securities are issued
unless the Company obtains stockholder approval of issuances in excess of such
limitations. In accordance with these listing standards, these restrictions will
apply at any time when the Securities are outstanding, regardless of whether the
Company then has a class of securities listed on the New York Stock Exchange.
Accordingly, in the event of an increase in the Conversion Rate above that which
would result in the Securities, in the aggregate, becoming convertible into
shares in excess of such limitations, the Company will, at its option, either
(a) obtain stockholder approval of such issuances, or (b) deliver cash in lieu
of any shares otherwise deliverable upon conversions in excess of such
limitations (based on the average of the Last Reported Sale Prices of Common
Stock over the 10 consecutive Trading-Day period following the Conversion Date).
(k) For purposes of this Section 8.02, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company shall not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.
(l) Whenever any provision of this Article VIII requires a calculation of an
average of Last Reported Sale Prices over a span of multiple days, the Company
shall make appropriate adjustments (determined in good faith by the Board of
Directors) to account for any adjustment to the Conversion Rate that becomes
effective at any time during the period from which the average is to be
calculated. Such adjustments shall be effective as of the Effective Date of the
adjustment to the Conversion Rate.

 

60.



--------------------------------------------------------------------------------



 



(m) No Holder will be entitled to acquire shares of Common Stock delivered upon
conversion to the extent (but only to the extent) such receipt would cause such
converting Holder to become, directly or indirectly, a “beneficial owner”
(within the meaning of Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder) of more than 14.99% of the shares of Common
Stock outstanding at such time. Any purported delivery of shares of Common Stock
upon conversion of the Securities shall be void and have no effect to the extent
(but only to the extent) that such delivery would result in the converting
Holder becoming the beneficial owner of more than 14.99% of the shares of Common
Stock outstanding at such time. If any delivery of shares of Common Stock owed
to a Holder upon conversion of the Securities is not made, in whole or in part,
as a result of this limitation, the Company’s obligation to make such delivery
shall not be extinguished and the Company shall deliver such shares as promptly
as practicable after any such converting Holder gives notice to the Company that
such delivery would not result in it being the beneficial owner of more than
14.99% of the shares of Common Stock outstanding at such time.
Section 8.03 Effect of Reclassification, Consolidation, Merger or Sale.
(a) In the case of, each a “Business Combination”:
(i) any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a subdivision or combination);
(ii) any statutory share exchange, consolidation, merger or combination
involving the Company; or
(iii) any sale, lease or other transfer in one transaction or a series of
related transactions of all or substantially all of the consolidated assets of
the Company and its Subsidiaries, taken as a whole, to any Person (other than
one or more of the Subsidiaries of the Company);
in each case as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets (or any
combination thereof), then, at the effective time of the Business Combination,
the right to convert a Security shall be changed into, with respect to each
$1,000 in principal amount of Securities, a right to convert it into the kind
and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of a number of shares
of Common Stock equal to the Conversion Rate prior to such Business Combination
would have owned or been entitled to receive upon such Business Combination. In
the event holders of Common Stock have the opportunity to elect the form of
consideration to be received in such Business Combination, the Company will make
adequate provision whereby the Securities shall be convertible from and after
the effective date of such business combination into the form of consideration
elected by a majority of the Company’s stockholders in such Business
Combination. The Company may not become a party to any such transaction unless
its terms are consistent with this Section 8.03(a).
(b) The Company shall cause notice of the execution of any supplemental
indenture required by this Section 8.03 to be mailed to each Holder, at its
address appearing on the Security Register, within 20 calendar days after
execution thereof. Failure to deliver such notice shall not affect the legality
or validity of such supplemental indenture.

 

61.



--------------------------------------------------------------------------------



 



(c) The Company may not become a party to any Business Combination, unless its
terms are consistent with this Section 8.03.
(d) The above provisions of this Section 8.03 shall similarly apply to
successive Business Combinations.
(e) None of the foregoing provisions shall affect the right of a Holder to
convert the Securities into shares of Common Stock as set forth in Section 8.01
prior to the effective time of such Business Combination.
Section 8.04 Adjustment Upon a Make-Whole Fundamental Change.
(a) If a Make-Whole Fundamental Change occurs and a Holder elects to convert
Securities in connection with a Make-Whole Fundamental Change, the Conversion
Rate for such Securities so converted shall be increased by an additional number
of shares of Common Stock (the “Additional Shares”) as described below. A
conversion of Securities shall be deemed for these purposes to be “in connection
with” such Make-Whole Fundamental Change only if the Notice of Conversion of the
Securities is received by the Conversion Agent from, and including, the
Make-Whole Effective Date up to, and including, the Business Day immediately
prior to the related Fundamental Change Purchase Date (or, in the case of a
Make-Whole Fundamental Change that would have been a Fundamental Change but for
subclause (i) under the proviso to clause (b) of the definition thereof, the
35th Trading Day immediately following the Make-Whole Effective Date). Upon
surrender of the Securities for conversion in connection with a Make-Whole
Fundamental Change, the Company will deliver the Additional Shares. The Company
shall notify Holders of the Make-Whole Effective Date (the “Make-Whole
Fundamental Change Notice”) and issue a press release announcing such Make-Whole
Effective Date no later than five Business Days after such Make-Whole Effective
Date.
(b) The number of Additional Shares, if any, by which the Conversion Rate shall
be increased shall be determined by reference to the table attached as
Schedule A hereto, based on the date on which the Make-Whole Fundamental Change
occurs or becomes effective (the “Make-Whole Effective Date”) and the Stock
Price paid or deemed paid per share of Common Stock in the Make-Whole
Fundamental Change. If a Holder elects to convert its Securities prior to the
Make-Whole Effective Date of any Make-Whole Fundamental Change, and the
Make-Whole Fundamental Change does not occur, such Holder shall not be entitled
to an increased Conversion Rate in connection with such conversion.
(c) The Stock Prices set forth in the column headings of the table in Schedule A
hereto shall be adjusted as of any date on which the Conversion Rate of the
Securities is adjusted pursuant to Section 8.02. The adjusted Stock Prices shall
equal the Stock Prices applicable immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to such adjustment giving rise to the Stock Price adjustment
and the denominator of which is the Conversion Rate as in effect so adjusted.
The number of Additional Shares within such table shall be adjusted in the same
manner as the Conversion Rate as set forth in Section 8.02 (other than by
operation of an adjustment to the Conversion Rate by adding Additional Shares).

 

62.



--------------------------------------------------------------------------------



 



The exact Stock Prices and Make-Whole Effective Dates may not be set forth in
the table in Schedule A, in which case:
(i) if the Stock Price is between two Stock Price amounts in such table or the
Make-Whole Effective Date is between two Make-Whole Effective Dates in such
table, the number of Additional Shares by which the Conversion Rate shall be
increased shall be determined by a straight-line interpolation between the
number of Additional Shares set forth for the next higher and the next lower
Stock Price amounts and the earlier and later Make-Whole Effective Dates, as
applicable, based on a 365-day year;
(ii) if the Stock Price is greater than $6.00 per share of Common Stock (subject
to adjustment in the same manner as set forth in Section 8.04(b)), no Additional
Shares shall be added to the Conversion Rate; and
(iii) if the Stock Price is less than $1.91 per share of Common Stock (subject
to adjustment in the same manner as set forth in Section 8.04(b)), no Additional
Shares shall be added to the Conversion Rate.
Notwithstanding the foregoing, in no event shall the total number of shares of
Common Stock issuable upon conversion exceed 523.553 per $1,000 principal amount
of Securities, subject to adjustments in the same manner as the Conversion Rate
under Section 8.02.
Section 8.05 Stockholder Rights Plan.
To the extent that the Company has a rights plan in effect upon conversion of
the Securities into Common Stock, Holders that convert their Securities shall
receive, in addition to the Common Stock, the rights under the rights plan,
unless prior to any conversion, the rights have separated from the Common Stock,
in which case, and only in such case, the Conversion Rate shall be adjusted at
the time of separation as if the Company distributed to all holders of Common
Stock shares of the Company’s Capital Stock evidences of indebtedness or assets
as described in Section 8.02(c) above, subject to readjustment in the event of
the expiration, termination or redemption of such rights. In lieu of any such
adjustment, the Company may amend such applicable stockholder rights agreement
to provide that upon conversion of the Securities the Holders shall receive, in
addition to the Common Stock issuable upon such conversion, the rights which
would have attached to such Common Stock if the rights had not become separated
from the Common Stock under such applicable stockholder rights agreement.
Section 8.06 Trustee Adjustment Disclaimer.
The Trustee (and any other Conversion Agent) has no duty to determine when an
adjustment under this Article VIII should be made, how it should be made or what
it should be or to otherwise calculate the Conversion Price, and shall be
protected in relying upon an Officers’ Certificate with request to same. The
Trustee (and any other Conversion Agent) has no duty to determine whether a
supplemental indenture under Section 8.03 need be entered into or whether any
provisions of any supplemental indenture are correct. The Trustee (and any other
Conversion

 

63.



--------------------------------------------------------------------------------



 



Agent) shall not be accountable for and makes no representation as to the
validity or value of any securities or assets issued or delivered upon
conversion of Securities. The Trustee nor any Conversion Agent shall be
responsible for the Company’s failure to make any cash payment or to issue,
transfer or deliver any shares of Common Stock or share certificates or other
securities or property upon the surrender of any Security for the purpose of
conversion or otherwise comply with this Article VIII. Each Conversion Agent
(other than the Company or an affiliate of the Company) shall have the same
protection under this Section 8.06 as the Trustee.
Section 8.07 Notice to Holders Prior to Certain Actions. In case:
(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 8.02;
(b) the Company shall authorize the granting to all of the holders of its Common
Stock of rights or warrants to subscribe for or purchase any share of any class
or any other rights or warrants;
(c) of any reclassification of the Common Stock of the Company (other than a
subdivision or combination of its outstanding Common Stock, or a change in par
value, or from par value to no par value, or from no par value to par value), or
of any consolidation or merger to which the Company is a party and for which
approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company; or
(d) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company;
the Company shall cause to be filed with the Trustee and to be mailed to each
Holder at his address appearing on the Security Register, provided for in
Section 3.07 of this Indenture, as promptly as possible but in any event at
least ten days prior to the applicable date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution or rights or warrants, or, if a record is not to be
taken, the date as of which the holders of Common Stock of record to be entitled
to such dividend, distribution or rights are to be determined, or (y) the date
on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such reclassification, consolidation, merger, sale,
transfer, dissolution, liquidation or winding-up. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of such
dividend, distribution, reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up.
Section 8.08 Certain Covenants. The Company covenants that all shares of Common
Stock issued upon conversion of Securities will be fully paid and non-assessable
by the Company and free from all taxes, liens and changes with respect to the
issue thereof.
(a) The Company covenants that, if any shares of Common Stock to be provided for
the purpose of conversion of Securities hereunder require registration with or
approval of any governmental authority under any federal or state law before
such shares may be validly issued upon conversion, the Company will in good
faith and as expeditiously as possible, to the extent then permitted by the
rules and interpretations of the Commission (or any successor thereto), endeavor
to secure such registration or approval, as the case may be.

 

64.



--------------------------------------------------------------------------------



 



(b) The Company covenants that if at any time the Common Stock shall be listed
on any other National Securities Exchange or automated quotation system the
Company will, if permitted and required by the rules of such exchange or
automated quotation system, list and keep listed, so long as the Common Stock
shall be so listed on such exchange or automated quotation system, all Common
Stock issuable upon conversion of the Securities.
ARTICLE IX
EVENTS OF DEFAULT; REMEDIES
Section 9.01 Events of Default.
“Event of Default” means any one of the following events (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):
(a) default in the payment of any interest (including Additional Interest, if
any) upon any Security when it becomes due and payable, and continuance of such
default for a period of 30 days;
(b) default in the payment of the principal amount, Redemption Price or
Fundamental Change Purchase Price of any Security at its Maturity or when such
amount otherwise becomes due;
(c) except as provided in Section 9.15 or the Registration Rights Agreement,
default in the performance, or breach, of any covenant or warranty of the
Company in this Indenture (other than a default specified elsewhere in this
Section 9.01) and continuance of such default or breach for a period of 60 days
after there has been given, by registered or certified mail, to the Company by
the Trustee or to the Company and the Trustee by the Holders of at least 25% in
principal amount of the Outstanding Securities, a written notice specifying such
default or breach and requiring it to be remedied and stating that such notice
is a “Notice of Default” hereunder;
(d) a failure by the Company to convert the Securities in accordance with the
provisions of this Indenture upon exercise of a Holder’s conversion right which
default shall continue for a period of five Trading Days;
(e) a failure by the Company to deliver a Fundamental Change Notice or a
Make-Whole Fundamental Change Notice, in each case when due;
(f) a failure by the Company to comply with its obligations under Article X;

 

65.



--------------------------------------------------------------------------------



 



(g) a failure by the Company to repurchase Securities tendered for repurchase
following the occurrence of a Fundamental Change in conformity with Article VI
of this Indenture;
(h) a failure by the Company or any of its Subsidiaries to pay any indebtedness
for borrowed money (other than non-recourse mortgage debt), when due (after
giving effect to any applicable grace period) or at final maturity or the
acceleration by the holders thereof, if the total amount of such indebtedness
unpaid or accelerated exceeds $1,000,000;
(i) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable federal or state bankruptcy, insolvency, reorganization or
other similar law or (B) a decree or order adjudging the Company or a
Significant Subsidiary of the Company a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under any applicable Federal or
State law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or of a Significant
Subsidiary of the Company or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; and
(j) the commencement by the Company or by a Significant Subsidiary of the
Company of a voluntary case or proceeding under any applicable federal or state
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree or order for relief in respect of the Company or a
Significant Subsidiary of the Company in an involuntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or State law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or a Significant
Subsidiary of the Company or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or by a Significant Subsidiary of
the Company in furtherance of any such action (an event of default specified in
clause (i) or (j), a “Bankruptcy Default”).
Section 9.02 Acceleration of Maturity; Rescission and Annulment.
(a) If an Event of Default, other than a Bankruptcy Default, with respect to
Securities at the time Outstanding occurs and is continuing, then in every such
case the Trustee or the Holders of not less than 25% in aggregate principal
amount of the Outstanding Securities may declare the principal amount plus
accrued and unpaid interest (including Additional Interest, if any) of all of
the Outstanding Securities to be due and payable immediately, by a notice in
writing to the Company (and to the Trustee if given by Holders), and upon any
such declaration such principal amount (or specified amount) plus accrued and
unpaid interest (including Additional Interest, if any) shall become immediately
due and payable.

 

66.



--------------------------------------------------------------------------------



 



If a Bankruptcy Default occurs, the principal of and accrued but unpaid interest
on all Securities then Outstanding will become immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
(b) At any time after such a declaration of acceleration has been made and
before a judgment or decree for payment of the money due has been obtained by
the Trustee as hereinafter in this Article IX provided, the Holders of a
majority in principal amount of the Outstanding Securities, by written notice to
the Company and the Trustee, may waive all past defaults (except with respect to
nonpayment of principal, including the Redemption Price, the Fundamental Change
Purchase Price or Conversion Price, if applicable, or interest), or with respect
to the failure to deliver the consideration due upon conversion of the
Securities) and rescind and annul such declaration and its consequences if:
(i) such rescission would not conflict with any judgment or decree of a court of
competent jurisdiction; and
(ii) all existing Events of Default with respect to the Securities, other than
the non-payment of the principal of and interest (including Additional Interest,
if any) on the Securities (including any Redemption Price, Fundamental Change
Purchase Price or Conversion Price, if applicable) that have become due solely
by such declaration of acceleration, have been cured or waived as provided in
Section 9.13.
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
Section 9.03 Collection and Suits for Enforcement by Trustee.
The Company covenants that if:
(a) default is made in the payment of any interest on any Security when such
interest becomes due and payable and such default continues for a period of
30 days, or
(b) default is made in the payment of the principal of (or premium, if any, on)
any Security at the Maturity thereof, the Company will, upon demand of the
Trustee, pay to it, for the benefit of the Holders of such Securities, the whole
amount then due and payable on such Securities for principal and any premium and
interest (including Additional Interest, if any) and, to the extent that payment
of such interest shall be legally enforceable, interest on any overdue principal
and premium, at the rate or rates prescribed therefor in such Securities, and,
in addition thereto, such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.
If an Event of Default with respect to Securities occurs and is continuing, the
Trustee may in its discretion proceed to protect and enforce its rights and the
rights of the Holders by such appropriate judicial proceedings as the Trustee
shall deem necessary to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy.

 

67.



--------------------------------------------------------------------------------



 



Section 9.04 Trustee May File Proofs of Claim.
In case of any judicial proceeding relative to the Company (or any other obligor
upon the Securities), its property or its creditors, the Trustee shall be
entitled and empowered, by intervention in such proceeding or otherwise, to take
any and all actions authorized under the Trust Indenture Act in order to have
claims of the Holders and the Trustee allowed in any such proceeding. In
particular, the Trustee shall be authorized to collect and receive any moneys or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 11.07.
No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.
Section 9.05 Trustee May Enforce Claims Without Possession of Securities.
All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.
Section 9.06 Application of Money Collected.
Any money collected by the Trustee pursuant to this Article IX, and any money or
other property distributable in respect of the Company’s obligations under this
Indenture after an Event of Default, shall be applied in the following order, at
the date or dates fixed by the Trustee and, in case of the distribution of such
money on account of principal or any premium or interest, upon presentation of
the Securities and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:
FIRST: To the payment of all amounts due the Trustee (including any predecessor
Trustee) under Section 11.07;
SECOND: To the payment of the amounts then due and unpaid for principal of and
any premium and interest (including Additional Interest, if any) on the
Securities, the Redemption Price or the Fundamental Change Purchase Price, as
the case may be, in respect of which or for the benefit of which such money has
been collected, ratably, without preference or priority of any kind, according
to the amounts due and payable on such Securities; and

 

68.



--------------------------------------------------------------------------------



 



THIRD: To the Company or as a court of competent jurisdiction shall direct in
writing.
Section 9.07 Limitation on Suits.
No Holder of any Security shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder (other than in the case
of an Event of Default specified in Sections 9.01(a), (b), (d) and (g)), unless
(a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
(b) the Holders of not less than 25% in aggregate principal amount of the
Outstanding Securities shall have made a written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
(c) such Holder or Holders have offered to the Trustee reasonable indemnity
reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in compliance with such request;
(d) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and
(e) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the Outstanding Securities;
it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all of such
Holders.
Section 9.08 Unconditional Right of Holders to Receive Principal, Premium and
Interest.
Notwithstanding any other provision in this Indenture (except with respect to
the deemed payment of interest upon conversion pursuant to Section 8.01(e) of
the Indenture), the Holder of any Security shall have an absolute and
unconditional right to receive payment of the principal amount, Redemption Price
or Fundamental Change Purchase Price of or accrued and unpaid interest
(including Additional Interest, if any) on, or receive shares of Common Stock
upon conversion in accordance with Article VIII, such Security on any Redemption
Date, Fundamental Change Purchase Date or Conversion Date, as applicable, or to
bring on or after the respective due dates expressed in such Security and to
institute suit for the enforcement of any such payment on or after such
respective dates or the right to convert, shall not be impaired or affected
adversely without the consent of such Holder.

 

69.



--------------------------------------------------------------------------------



 



Section 9.09 Restoration of Rights and Remedies.
If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Company, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.
Section 9.10 Rights and Remedies Cumulative.
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 3.08, no right or remedy herein conferred upon or reserved to the
Trustee or to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.
Section 9.11 Delay or Omission Not Waiver.
No delay or omission of the Trustee or of any Holder of any Securities to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article IX or by law
to the Trustee or to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or by the Holders, as the case
may be.
Section 9.12 Control by Holders.
Subject to Section 11.02(h), the Holders of a majority in aggregate principal
amount of the Outstanding Securities shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred on the Trustee, with respect
to the Securities, provided that (a) such direction shall not be in conflict
with any rule of law or with this Indenture, (b) the Trustee may take any other
action deemed proper by the Trustee which is not inconsistent with such
direction, and (c) subject to the provisions of Section 11.01, the Trustee shall
have the right to decline to follow any such direction if the Trustee in good
faith shall, by a Responsible Officer or Officers of the Trustee, determine that
the proceedings so directed would involve the Trustee in personal liability.

 

70.



--------------------------------------------------------------------------------



 



Section 9.13 Waiver of Past Defaults.
The Holders of not less than a majority in principal amount of the Outstanding
Securities may on behalf of the Holders of all the Securities waive any past
default hereunder and its consequences, except a default
(a) with respect to nonpayment of principal, including the Redemption Price, the
Conversion Price or the Fundamental Change Purchase Price, if applicable, or
interest (including Additional Interest, if any) or with respect to the failure
to deliver the consideration due described in Sections 9.01(a), 9.01(b),
9.01(c), 9.01(d) and 9.01(g), or
(b) in respect of a covenant or provision hereof which under Article XIII cannot
be modified or amended without the consent of the Holder of each Outstanding
Security affected.
Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.
Section 9.14 Undertaking for Costs.
In any suit for the enforcement of any right or remedy under this Indenture, or
in any suit against the Trustee for any action taken, suffered or omitted by it
as Trustee, a court may require any party litigant in such suit to file an
undertaking to pay the costs of such suit, and may assess costs against any such
party litigant, including reasonable attorney’s fees and expenses, in the manner
and to the extent provided in the Trust Indenture Act; provided that neither
this Section 9.14 nor the Trust Indenture Act shall apply to any suit instituted
by the Trustee, to any suit instituted by any Holders of the Securities, or
group of Holders of the Securities, holding in the aggregate more than 10% of
principal amount of the Outstanding Securities, or to any suit instituted by any
Holder of the Outstanding Securities for the enforcement of the payment of
principal of or interest (including Additional Interest, if any) on, or the
conversion of, any Outstanding Securities held by such Holder, on or after the
respective due dates expressed in such Outstanding Securities or the payment of
the Redemption Price or Fundamental Change Purchase Price or the issuance of
shares of Common Stock upon conversion in accordance with Article VIII.
Section 9.15 Additional Interest.
(a) Notwithstanding anything in this Indenture to the contrary, to the extent
elected by the Company, the sole remedy for an Event of Default relating to the
failure by the Company to comply with the reporting obligations set forth in
Section 4.06 of this Indenture and for any failure to comply with the
requirements of Section 314(a)(1) of the Trust Indenture Act shall, for the
first 90 days after the occurrence of such an Event of Default, consist
exclusively of the right of Holders to receive Additional Interest on the
Securities at an annual rate equal to 0.50% of the principal amount of the
Securities. If the Company so elects, such Additional Interest shall be payable
in the same manner and on the same dates as the stated interest payable on the
Securities. The Additional Interest shall accrue on all Outstanding Securities
from and including the date on which the Event of Default relating to the
failure to comply with the reporting obligations in this Indenture or the
failure to comply with the requirements of Section 314(a)(1) of the Trust
Indenture Act first occurs to but not including the 90th day thereafter (or such
earlier

 

71.



--------------------------------------------------------------------------------



 



date on which such Event of Default is cured or waived by the Holders of a
majority in principal amount of the Outstanding Securities). On such 90th day
(or earlier, if the Event of Default relating to the reporting obligations under
this Indenture or the failure to comply with the requirements of
Section 314(a)(1) of the Trust Indenture Act is cured or waived by the Holders
of a majority in principal amount of the Outstanding Securities prior to such
90th day), such Additional Interest shall cease to accrue and, if the Event of
Default relating to reporting obligations or the failure to comply with
Section 314(a)(1) of the Trust Indenture Act has not been cured or waived prior
to such 90th day, the Securities shall be subject to acceleration as provided in
this Indenture. The provisions of this Section 9.15(a) shall not affect the
rights of Holders in the event of the occurrence of any other Event of Default.
In the event the Company does not elect to pay the Additional Interest upon an
Event of Default in accordance with this Section 9.15(a), the Securities shall
be subject to acceleration as provided in this Indenture. In order to elect to
pay the Additional Interest on the Securities as the sole remedy during the
first 90 days after the occurrence of an Event of Default relating to the
failure to comply with the reporting obligations in Section 4.06 of this
Indenture or the failure to comply with Section 314(a)(1) of the Trust Indenture
Act in accordance with this Section 9.15(a), the Company must notify all
Holders, the Trustee and the Paying Agent of such election on or before the
Close of Business on the date on which such Event of Default first occurs,
stating (i) the amount of such Additional Interest that is payable and (ii) the
date on which such Additional Interest is payable.
ARTICLE X
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
Section 10.01 When Company May Merge, Etc.
The Company may not, in a single transaction or through a series of related
transactions, consolidate with or merge with or into any other Person, or,
directly or indirectly, sell or convey all or substantially all of its
properties and assets to another Person or group of affiliated Persons, unless:
(a) the Company shall be the continuing Person, or the successor Person (if
other than the Company) formed by such consolidation or into which the Company
is merged or to which all or substantially all of the properties and assets of
the Company are sold or conveyed (the Company or such other Person being
hereinafter referred to as the “Surviving Person”), shall be organized and
validly existing under the laws of the United States of America, any State
thereof or the District of Columbia, and shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, in form satisfactory
to the Trustee, all the obligations of the Company under the Securities and this
Indenture, including payment of the principal and interest on the Securities;
(b) immediately after giving effect to such transaction and the assumption of
the obligations as set forth in clause (a), above, no default or Event of
Default shall have occurred and be continuing; and
(c) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, assignment, or
transfer and such supplemental indenture comply with this Article X and that all
conditions precedent herein provided relating to such transaction have been
satisfied.

 

72.



--------------------------------------------------------------------------------



 



Section 10.02 Successor Substituted.
Upon any consolidation of the Company with, or merger with or into or sale of
the Company into, any other Person or any conveyance, transfer or lease of all
or substantially all of the properties and assets of the Company in accordance
with Section 10.01, the Surviving Person formed by such consolidation or into
which the Company is merged or to which such transfer is made shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under this Indenture with the same effect as if such Surviving Person had been
named as the Company herein. When a Surviving Person duly assumes all of the
obligations of the Company pursuant hereto and pursuant to the Securities, the
predecessor shall be relieved of the performance and observance of all
obligations and covenants of this Indenture and the Securities, including but
not limited to the obligation to make payment of the principal of and interest,
if any, on all the Securities then outstanding, and the Company may thereupon or
any time thereafter be liquidated and dissolved.
ARTICLE XI
THE TRUSTEE
The Trustee hereby accepts the trust imposed upon it by this Indenture and
covenants and agrees to perform the same, as herein expressed.
Section 11.01 Duties of Trustee.
(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of his own affairs.
(b) Except during the continuance of an Event of Default:
(i) The Trustee need perform only those duties as are specifically set forth in
this Indenture and no others, and no covenants or obligations shall be implied
in or read into this Indenture.
(ii) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform to the requirements
of this Indenture (but need not confirm or investigate the accuracy of
mathematical calculations or other facts, statements, opinions or conclusions
stated therein).

 

73.



--------------------------------------------------------------------------------



 



(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:
(i) This paragraph does not limit the effect of paragraph (b) or (d) of this
Section 11.01;
(ii) The Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
(iii) The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 5.12.
(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or to take or omit to take any action under this
Indenture.
(e) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b), (c), (d) and (f) of this Section 11.01.
(f) The Trustee shall not be liable for interest on, or for investment of, any
assets received by it except as the Trustee may agree in writing with the
Company. Assets held in trust by the Trustee need not be segregated from other
assets except to the extent required by law.
Section 11.02 Rights of Trustee.
Subject to Section 11.01:
(a) The Trustee may conclusively rely on any document (whether in its original
or facsimile form) believed by it to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in any document.
(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel. The Trustee shall not be liable for any
action it takes or omits to take in good faith in reliance on such certificate
or opinion.
(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
(d) The Trustee shall not be liable for any action it takes, suffers to exist or
omits to take in good faith which it believes to be authorized or within its
rights or powers.
(e) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney at the sole cost of the Company and shall
incur no liability or additional liability of any kind by reason of such
investigation.

 

74.



--------------------------------------------------------------------------------



 



(f) The Trustee may consult with counsel of its selection and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection of any action taken, suffered or omitted by in hereunder in good
faith and in reliance thereon.
(g) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
(h) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request, order or direction of any
of the Holders pursuant to this Indenture, unless such Holders shall have
offered to the Trustee security or indemnity satisfactory to the Trustee against
the costs, expenses and liabilities which might be incurred by it in compliance
with such request or direction.
(i) The Trustee shall not be deemed to have notice of any default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture.
(j) The Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any person authorized to sign an Officers’
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded.
(k) Anything in this Indenture notwithstanding, in no event shall the Trustee be
liable for special, indirect, punitive or consequential loss or damage of any
kind whatsoever (including but not limited to loss of profit), even if the
Trustee has been advised as to the likelihood of such loss or damage and
regardless of the form of action.
In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
Section 11.03 Individual Rights of Trustee.
The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or its Affiliates
with the same rights it would have if it were not Trustee. Any Paying Agent or
Security Registrar may do the same with like rights. However, the Trustee must
comply with Sections 11.08, 11.09 and 11.10.

 

75.



--------------------------------------------------------------------------------



 



Section 11.04 Trustee’s Disclaimer.
The Trustee makes no representation as to the validity or adequacy of this
Indenture or the Securities and it shall not be accountable for the Company’s
use of the proceeds from the Securities, and it shall not be responsible for any
statement in the Securities, other than the Trustee’s certificate of
authentication, all of which statements shall be taken as the statements of the
Company, or the use or application of any funds received by a Paying Agent other
than the Trustee.
Section 11.05 Notice of Default.
If an Event of Default (without including any applicable grace period) with
respect to Securities occurs and is continuing and if it is known to a
Responsible Officer of the Trustee, the Trustee shall mail to each Holder
written notice of such Event of Default as and to the extent provided by the
Trust Indenture Act and within 90 days after the Trustee has knowledge of such
Event of Default. Except in the case of an Event of Default in payment of
principal (or premium, if any) of, or interest on, any Security, the Redemption
Price, Fundamental Change Purchase Price or Conversion Price, the Trustee may
withhold the notice if and so long as a Responsible Officer in good faith
determines that withholding the notice is in the interest of the Holders.
Section 11.06 Reports by Trustee to Holders.
Within 60 days after each May 15 beginning with the May 15 following the date of
this Indenture, the Trustee shall mail to each Holder a brief report dated as of
such May 15 that complies with Trust Indenture Act Section 313(a) if such report
is required by such Trust Indenture Act Section 313(a). The Trustee also shall
comply with Trust Indenture Act Sections 313(b) and 313(c).
The Company shall promptly notify the Trustee in writing if the Securities
become listed on any stock exchange or automatic quotation system.
A copy of each report at the time of its mailing to Holders shall be mailed to
the Company and filed with the Commission and each stock exchange, if any, on
which the Securities are listed.
Section 11.07 Compensation and Indemnity.
The Company shall pay to the Trustee from time to time such compensation for its
services as the Company and the Trustee shall from time to time agree in
writing. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee upon request for all reasonable disbursements, expenses and advances
incurred or made by it. Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s agents, accountants, experts and
counsel.

 

76.



--------------------------------------------------------------------------------



 



The Company shall indemnify each of the Trustee (in its capacity as Trustee) and
any predecessor Trustee and each of their respective officers, directors,
employees, attorneys-in-fact and agents for, and hold it harmless against, any
and all loss, liability, claim, damage, demand, expense (including but not
limited to reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel), loss, charges (including taxes (other than taxes based upon
the income of the Trustee)) or liability incurred by them without gross
negligence or bad faith on its part, arising out of or in connection with the
acceptance or administration of this trust and their rights or duties hereunder
including the reasonable costs and expenses of defending themselves against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder. The Trustee shall notify the Company promptly of any
claim asserted against the Trustee for which it may seek indemnity; provided,
however, that the failure to so notify the Company shall not offset the
Company’s indemnification obligations hereunder. The Company shall defend the
claim and the Trustee shall provide reasonable cooperation at the Company’s
expense in the defense. The Trustee may have separate counsel and the Company
shall pay the reasonable fees and expenses of such counsel. The Company need not
pay for any settlement made without its written consent which consent shall not
be unreasonably withheld. The Company need not reimburse any expense or
indemnify against any loss or liability to the extent incurred by the Trustee as
determined by a court of competent jurisdiction to have been caused by its own
gross negligence, bad faith or willful misconduct.
To secure the Company’s payment obligations in this Section 11.07, the Trustee
shall have a lien prior to the Securities on all assets held or collected by the
Trustee, in its capacity as Trustee, except assets held in trust to pay
principal and premium, if any, of or interest (including Additional Interest, if
any) on particular Securities.
In addition to and without prejudice to its other rights hereunder, when the
Trustee incurs expenses or renders services after an Event of Default specified
in Section 9.01(i) or (j) occurs, the expenses and the compensation for the
services are intended to constitute expenses of administration under any
Bankruptcy Law.
The Company’s obligations under this Section 11.07 and any lien arising
hereunder shall survive the resignation or removal of the Trustee, the discharge
of the Company’s obligations pursuant to Article XII of this Indenture and any
rejection or termination of this Indenture under any Bankruptcy Law.
Section 11.08 Replacement of Trustee.
The Trustee may resign at any time with respect to the Securities by so
notifying the Company in writing. The Holder or Holders of a majority in
principal amount of the outstanding Securities may remove the Trustee with
respect to Securities by so notifying the Company and the Trustee in writing and
may appoint a successor trustee with respect to Securities with the Company’s
consent. The Company may remove the Trustee if:
(a) the Trustee fails to comply with Section 11.10;
(b) the Trustee is adjudged bankrupt or insolvent;

 

77.



--------------------------------------------------------------------------------



 



(c) a receiver, custodian, or other public officer takes charge of the Trustee
or its property; or
(d) the Trustee becomes incapable of acting.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee, with respect to the Securities, for any reason, the Company shall
promptly appoint a successor Trustee, with respect to the Securities. Within one
year after the successor Trustee takes office, the Holder or Holders of a
majority in principal amount of the Securities may appoint a successor Trustee
to replace the successor Trustee appointed by the Company.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately after that and provided that
all sums owing to the Trustee provided for in Section 11.07 have been paid, the
retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee, subject to the lien provided in Section 11.07, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. A successor Trustee shall mail notice of its succession to
each Holder.
If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holder
or Holders of at least 10% in principal amount of the Outstanding Securities may
petition at the expense of the Company any court of competent jurisdiction for
the appointment of a successor Trustee.
If the Trustee fails to comply with Section 11.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
Notwithstanding replacement of the Trustee pursuant to this Section 11.08, the
Company’s obligations under Section 11.07 and the lien provided for therein
shall continue for the benefit of the retiring Trustee.
Section 11.09 Successor Trustee by Merger, Etc.
If the Trustee consolidates with, merges or converts with or into, or transfers
all or substantially all of its corporate trust business to, another Person, the
resulting, surviving or transferee Person without any further act shall, if such
resulting, surviving or transferee Person is otherwise eligible hereunder, be
the successor Trustee.
Section 11.10 Eligibility; Disqualification.
The Trustee shall at all times satisfy the requirements of Trust Indenture Act
Section 310(a)(1) and Trust Indenture Act Section 310(a)(5). The Trustee shall
have a combined capital and surplus of at least $50,000,000 as set forth in its
most recent published annual report of condition. The Trustee shall comply with
Trust Indenture Act Section 310(b).

 

78.



--------------------------------------------------------------------------------



 



Section 11.11 Preferential Collection of Claims against Company.
The Trustee shall comply with Trust Indenture Act Section 311(a), excluding any
creditor relationship listed in Trust Indenture Act Section 311(b). A Trustee
who has resigned or been removed shall be subject to Trust Indenture Act Section
311(a) to the extent indicated.
ARTICLE XII
HOLDERS’ LISTS AND REPORTS BY TRUSTEE
Section 12.01 Company to Furnish Trustee Names and Addresses of Holders.
If the Trustee is not the Security Registrar, the Company will furnish or cause
to be furnished to the Trustee: (a) semi-annually, not more than 15 days after
each Regular Record Date, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Holders as of the Regular Record
Date, as the case may be, and (b) at such other times as the Trustee may request
in writing, within 30 days after the receipt by the Company of any such request,
a list of similar form and content as of a date not more than 15 days prior to
the time such list is furnished.
Section 12.02 Preservation of Information; Communications to Holders.
The Trustee shall preserve, in as current a form as is reasonably practicable,
the names and addresses of Holders contained in the most recent list furnished
to the Trustee as provided in Section 12.01 and the names and addresses of
Holders received by the Trustee in its capacity as Security Registrar. The
Trustee may destroy any list furnished to it as provided in Section 12.01 upon
receipt of a new list so furnished.
The rights of the Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Securities, and the corresponding
rights and privileges of the Trustee, shall be as provided by the Trust
Indenture Act.
Every Holder, by receiving and holding the same, agrees with the Company and the
Trustee that neither the Company nor the Trustee nor any agent of either of them
shall be held accountable by reason of any disclosure of information as to names
and addresses of Holders made pursuant to the Trust Indenture Act.
Section 12.03 Reports by Trustee.
The Trustee shall transmit to Holders such reports concerning the Trustee and
its actions under this Indenture as may be required pursuant to the Trust
Indenture Act at the times and in the manner provided pursuant thereto.
A copy of each such report shall, at the time of such transmission to Holders,
be filed by the Trustee with each stock exchange upon which any Securities are
listed, with the Commission and with the Company. The Company will notify the
Trustee when any Securities are listed on any stock exchange or delisted
therefrom.

 

79.



--------------------------------------------------------------------------------



 



ARTICLE XIII
SUPPLEMENTAL INDENTURES
Section 13.01 Indentures Without Consent of Holders.
Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:
(a) to add guarantees with the respect to the Securities or secure the
Securities;
(b) to evidence the succession of another Person to the Company pursuant to
Article X and the assumption by any such successor of the covenants of the
Company herein and in the Securities;
(c) to add to the covenants of the Company for the benefit of the Holders or to
surrender any right or power herein conferred upon the Company;
(d) to add any additional Events of Default for the benefit of the Holders;
(e) to provide for uncertificated Securities in addition to or in place of
certificated Securities; provided, however, that the uncertificated Securities
are issued in registered form for purposes of Section 163(f) of the Internal
Revenue Code of 1986, as amended (the “Code”), or in a manner such that the
uncertificated Securities are described in Section 163(f)(2)(B) of the Code;
(f) to modify or amend this Indenture to permit the qualification of this
Indenture or any supplemental indenture under the Trust Indenture Act or under
any similar federal statute hereafter enacted;
(g) to establish the form or terms of Securities;
(h) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to provide for or facilitate the administration
of the trusts hereunder by more than one Trustee, pursuant to the requirements
of Section 11.08;
(i) to cure any ambiguity or correct any omission, defect or inconsistency in
this Indenture that does not adversely affect the Holders; or
(j) enter into one or more supplemental indentures to conform the provisions of
the Indenture or the Securities to the “Description of Notes” provided in the
final offering memorandum of the Company for the Securities dated May 3, 2010.

 

80.



--------------------------------------------------------------------------------



 



Section 13.02 Indentures with Consent of Holders.
With the consent of the Holders of not less than a majority in principal amount
of the Outstanding Securities (including without limitation, consents obtained
in connection with a repurchase of, or tender offer or exchange offer for
Securities), by Act of said Holders delivered to the Company and the Trustee,
the Company, when authorized by a Board Resolution, and the Trustee may enter
into an indenture or indentures supplemental hereto for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Indenture or of modifying in any manner the rights of the Holders under
this Indenture; provided, however, that no such supplemental indenture shall,
without the consent of the Holder of each Outstanding Security affected thereby,
(a) change the Stated Maturity of the principal of, or any installment of
principal of or interest on, any Security, or reduce the principal amount
thereof or the rate of interest, or extend the time of payment of interest
thereon, or reduce any premium payable upon the redemption thereof, or change
the coin or currency in which, any Security or any premium or interest thereon
is payable (other than in accordance with the provisions of this Indenture), or
(b) impair the right of any Holder to receive payment of principal and interests
(including Additional Interest, if any) on the Securities on or after the due
dates therefor or to institute suit for the enforcement of any such payment on
or after the Stated Maturity thereof, or adversely affect any rights of the
Holders to require the Company to repay or repurchase the Securities;
(c) reduce the percentage in principal amount of the Outstanding Securities, the
consent of whose Holders is required for any such supplemental indenture,
amendment or modification, or the consent of whose Holders is required for any
waiver (of compliance with certain provisions of this Indenture or certain
defaults hereunder and their consequences) provided for in this Indenture or
reduce the percentage of Securities required for consent to any amendment,
modification or waiver;
(d) subject to specified exceptions, amend or modify certain provisions of this
Indenture relating to amendment, modification or waiver of provisions of this
Indenture;
(e) reduce the quorum or voting requirements under this Indenture;
(f) modify any of the provisions of this Section 13.02 or Section 9.13, except
to increase any such percentage or to provide that certain other provisions of
this Indenture cannot be modified or waived without the consent of the Holder of
each Outstanding Security affected thereby, provided, however, that this clause
shall not be deemed to require the consent of any Holder with respect to changes
in the references to “the Trustee” and concomitant changes in this
Section 13.02, or the deletion of this proviso, in accordance with the
requirements of Sections 11.08 and 13.01(h);
(g) change any obligation of the Company to maintain an office or agency in the
places and purposes specified in this Indenture;

 

81.



--------------------------------------------------------------------------------



 



(h) change any obligation of the Company to pay additional amounts (including
Additional Interest, if any);
(i) modify the redemption provisions of this Indenture in a manner adverse to
the Holders;
(j) adversely affect any right of repayment or repurchase at the option of the
Holder;
(k) impair the right of a Holder to convert any Security or reduce the number of
shares of Common Stock or any other property receivable upon conversion;
(l) change the ranking of the Securities in a manner adverse to the Holders
thereof; or
(m) reduce the Redemption Price or Fundamental Change Purchase Price of any
Security, change the time at which or the circumstances under which the
Securities may or shall be repurchased or amend or modify in any manner adverse
to the Holders the Company’s obligation to make such payments, whether through
an amendment or waiver of provisions in the covenants, definitions or otherwise.
A supplemental indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of the Securities, or which modifies the rights of the Holders with
respect to such covenant or other provision, shall be deemed not to affect the
rights under this Indenture of the Holders.
It shall not be necessary for any Act of Holders under this Section 13.02 to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient if such Act shall approve the substance thereof.
Section 13.03 Execution of Indentures.
In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article XIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be provided with, and
(subject to Section 11.01) shall be fully protected in relying upon, an Opinion
of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture. Subject to the preceding sentence,
the Trustee shall sign such supplemental indenture if the same does not
adversely affect the Trustee’s own rights, duties or immunities under this
Indenture or otherwise. The Trustee may, but shall not be obligated to, enter
into any such supplemental indenture which adversely affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise.
Section 13.04 Effect of Indentures.
Upon the execution of any supplemental indenture under this Article XIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
theretofore or thereafter authenticated and delivered hereunder shall be bound
thereby.

 

82.



--------------------------------------------------------------------------------



 



Section 13.05 Conformity with Trust Indenture Act.
Every supplemental indenture executed pursuant to this Article XIII shall
conform to the requirements of the Trust Indenture Act.
Section 13.06 Reference in Securities to Supplemental Indentures.
Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article XIII may, and shall if required by the
Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Trustee and the
Company, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities.
Section 13.07 Notice to Holders of Supplemental Indentures. The Company shall as
promptly as practicable cause notice of the execution of any supplemental
indenture to be mailed to each Holder, at his or her address appearing on the
Security Register provided for in this Indenture. Failure to deliver such notice
shall not affect the legality or validity of such supplemental indenture.
ARTICLE XIV
SATISFACTION AND DISCHARGE
Section 14.01 Satisfaction and Discharge of Indenture.
When (a) the Company delivers to the Trustee all Outstanding Securities (other
than Securities replaced pursuant to Section 3.08) for cancellation or (b) all
outstanding Securities have become due and payable, and the Company irrevocably
deposits with the Trustee or delivers to the Holders, as applicable, cash and/or
shares of Common Stock (solely to satisfy outstanding conversions, if
applicable) sufficient to pay all amounts due and owing on all outstanding
Securities (other than Securities replaced pursuant to Section 3.08), and if in
either case the Company pays all other sums payable hereunder by the Company
with respect to the Outstanding Securities, then this Indenture shall cease to
be of further effect with respect to the Securities or any Holders. The Trustee
shall acknowledge satisfaction and discharge of this Indenture with respect to
the Securities on demand of the Company accompanied by an Officer’s Certificate
and an Opinion of Counsel and at the cost and expense of the Company.
Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 11.07 and, if money
shall have been deposited with the Trustee pursuant to Section 14.01, the
obligations of the Trustee under Section 14.01 and Section 14.04 shall survive
such satisfaction and discharge.
Section 14.02 Application of Trust Money.
Subject to the provisions of Section 14.04, all money deposited with the Trustee
pursuant to Section 14.01 shall be held in trust and applied by it, in
accordance with the provisions of the Securities and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal and interest for whose payment such money has
been deposited with the Trustee.

 

83.



--------------------------------------------------------------------------------



 



Section 14.03 Paying Agent to Repay Monies Held.
Upon the satisfaction and discharge of this Indenture, all monies then held by
any Paying Agent of the Securities (other than the Trustee) shall, upon written
request of the Company, be repaid to it or paid to the Trustee, and thereupon
such Paying Agent shall be released from all further liability with respect to
such monies.
Section 14.04 Return of Unclaimed Monies.
Subject to the requirements of applicable law, any monies deposited with or paid
to the Trustee for payment of the principal of or interest, on Securities and
not applied but remaining unclaimed by the Holders for two years after the date
upon which the principal of or interest on such Securities, as the case may be,
shall have become due and payable, shall be repaid to the Company by the Trustee
on demand and all liability of the Trustee shall thereupon cease with respect to
such monies; and the holder of any of the Securities shall thereafter look only
to the Company for any payment that such Holder may be entitled to collect
unless an applicable abandoned property law designates another Person.
Section 14.05 Reinstatement.
If the Trustee or the paying agent is unable to apply any money in accordance
with Section 14.02 by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Company’s obligations under this Indenture and the Securities
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 14.01 until such time as the Trustee or the Paying Agent is permitted to
apply all such money in accordance with Section 14.02; provided, however, that
if the Company makes any payment of interest on or principal of any Security
following the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of such Securities to receive such payment from the
money held by the Trustee or Paying Agent.
ARTICLE XV
MISCELLANEOUS
Section 15.01 Trust Indenture Act Controls. If any provision hereof limits,
qualifies or conflicts with the duties imposed by Sections 310 through 317 of
the Trust Indenture Act, the imposed duties shall control.
Section 15.02 Notices. Any notice or communication shall be in writing
(including telecopy promptly confirmed in writing) and delivered in person or
mailed by first-class mail addressed as follows:

 

84.



--------------------------------------------------------------------------------



 



if to the Company:
Grubb & Ellis Company
1551 North Tustin Avenue
Suite 300
Santa Ana, CA 92705
Attention: Chief Financial Officer
Fax: (714) 918-9170
if to the Trustee:
U.S. Bank National Association
633 W. Fifth Street, 24th Floor
Los Angeles, CA 90017
Attention: Corporate Trust Services
Fax: (213) 615-6197
The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.
Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the registration books of the Registrar
and shall be sufficiently given if so mailed within the time prescribed.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it, except that notices to the Trustee shall be
effective only upon receipt.
The Trustee agrees to accept and act upon facsimile transmission (including pdf
and email) of written instructions and/or directions pursuant to this Indenture
given by the Company; provided, however, that (a) the Company, subsequent to
such facsimile transmission of written instructions and/or directions, shall
provide the originally executed instructions and/or directions to the Trustee in
a timely manner and (b) such originally executed instructions and/or directions
shall be signed by an authorized Officer.
Section 15.03 Communication by Holders with other Holders.
Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the
Securities. The Company, the Trustee, the Registrar and anyone else shall have
the protection of Trust Indenture Act Section 312(c).
Section 15.04 Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:
(a) an Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

 

85.



--------------------------------------------------------------------------------



 



(b) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.
Section 15.05 Statements Required in Certificate or Opinion. Each certificate or
opinion with respect to compliance with a covenant or condition provided for in
this Indenture shall include:
(a) a statement that the individual making such certificate or opinion has read
such covenant or condition;
(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c) a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with;
(d) a statement as to whether or not, in the opinion of such individual, such
covenant or condition has been complied with; and
(e) in giving such Opinion of Counsel, counsel may rely as to factual matters on
an Officer’s Certificate or on certificates of public officials.
Section 15.06 When Securities are Disregarded.
In determining whether the Holders of the required principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company or by any Person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Company shall be
disregarded and deemed not to be Outstanding, except that, for the purpose of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Securities which a Responsible Officer of the
Trustee actually knows are so owned shall be so disregarded. Also, subject to
the foregoing, only Securities Outstanding at the time shall be considered in
any such determination.
Section 15.07 Rules by Trustee, Paying Agent and Registrar. The Trustee may make
reasonable rules for action by, or a meeting of, Holders. The Registrar and the
Paying Agent may make reasonable rules for their functions.
Section 15.08 Withholding Offset.
(a) The Company (through the Withholding Agent or otherwise) shall be entitled
to reduce or otherwise set-off against any payments made or deemed made by the
Company to Holders in respect of the Securities or the Common Stock for any
amounts the Company believes it is required to withhold by law. For the
avoidance of doubt, if the Company pays any withholding taxes on behalf of a
Holder as a result of an adjustment to the Conversion Rate of the Securities,
the Company may, at its option, set-off such payments against payments to such
Holder of cash and Common Stock in respect of the Securities. Any amounts
withheld pursuant to this Section 15.08 shall be paid over by the Company
(through the Withholding Agent or otherwise) to the appropriate taxing
authority.

 

86.



--------------------------------------------------------------------------------



 



(b) Prior to or upon the occurrence of any event that results in an actual or
deemed payment by the Company to Holders in respect of the Securities or the
Common Stock, the Company (through the Trustee, Paying Agent, Withholding Agent
or otherwise) may request a Holder to furnish any appropriate documentation that
may be required in order to determine the Company’s withholding obligations
under applicable law (including, without limitation, a United States Internal
Revenue Service Form W-9, Form W-8BEN or Form W-8ECI, as appropriate).
Section 15.09 Calculations in Respect of Securities.
Except as otherwise provided herein, the Company shall be responsible for making
all calculations called for under the Securities or this Indenture. These
calculations include, but are not limited to, determinations of the Last
Reported Sale Price, accrued interest payable on the Securities and the
Conversion Rate. The Company shall make all calculations in good faith and,
absent manifest error, such calculations shall be final and binding on the
Holders. The Company shall provide a schedule of its calculations to each of the
Trustee and the Conversion Agent, and each of the Trustee and Conversion Agent
is entitled to rely conclusively upon the accuracy of such calculations without
independent verification. The Trustee shall forward the Company’s calculations
to any Holder upon such Holder’s request.
Section 15.10 Counterparts. This instrument may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
Section 15.11 Appointment of Conversion Agent. The Company hereby appoints the
Trustee as Conversion Agent, and the Trustee hereby accepts such appointment.
Section 15.12 Trustee Disclaimer. The Trustee makes no representation as to the
validity or adequacy of this Indenture or the Securities other than the
Trustee’s Certificate of Authentication. The recitals and statements herein and
in the Securities are deemed to be those of the Company and not the Trustee. The
Trustee shall not be accountable for the use by the Company of the proceeds of
the Securities.
(Signature Page to Follow)

 

87.



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

            GRUBB & ELLIS COMPANY
      By:   /s/ Thomas P. D’Arcy       Name:   Thomas P. D’Arcy       Title:  
President and Chief Executive Officer       U.S. BANK NATIONAL ASSOCIATION, as
Trustee
      By:   /s/ Fonda Hall       Name:   Fonda Hall        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



Schedule A
The following table sets forth the hypothetical stock price and the number of
Additional Shares to be received per $1,000 principal amount of Securities:
Stock Price on Make-Whole Effective Date

                                                                               
  Make-Whole Effective Date   $1.91     $2.24     $2.50     $3.00     $3.50    
$4.00     $4.50     $5.00     $5.50     $6.00  
May 7, 2010
    77.970       69.970       57.869       42.120       31.491       23.694    
  17.744       13.121       9.504       6.678  
May 1, 2011
    77.970       56.887       45.984       33.241       25.105       19.162    
  14.580       10.954       8.048       5.720  
May 1, 2012
    77.970       34.908       25.620       17.749       13.535       10.501    
  8.150       6.269       4.730       3.452  
May 1, 2013
    77.970       11.304       9.380       8.333       5.714       0.000      
0.000       0.000       0.000       0.000  
May 1, 2014
    77.970       4.464       3.108       1.483       0.000       0.000      
0.000       0.000       0.000       0.000  
May 1, 2015
    77.970       2.232       0.000       0.000       0.000       0.000      
0.000       0.000       0.000       0.000  

 

 



--------------------------------------------------------------------------------



 



Grubb & Ellis Company Certain Sections of this Indenture relating to
Sections 310 through 318(a), inclusive, of the Trust Indenture Act of 1939:

          Trust         Indenture Act         Section       Indenture Section
 
  (a)(1)   11.10
§ 310
       
 
  (a)(2)   11.10
 
  (a)(3)   Not Applicable
 
  (a)(4)   Not Applicable
 
  (a)(5)   11.10
 
  (b)   11.08
 
      11.10
 
  (c)   Not Applicable
 
  (a)   11.11
 
       
§ 311
       
 
  (b)   11.11
 
  (c)   Not Applicable
 
  (a)   12.01
 
       
§ 312
      12.02
 
  (b)   12.02
 
  (c)   12.02
 
  (a)   11.06
 
       
§ 313
       
 
  (b)   12.03
 
      11.06
 
  (c)   12.03
 
      11.06
 
  (d)   12.03
 
  (a)   12.03
 
      4.07
 
       
§ 314
       
 
  (a)(4)   1.01
 
      4.04
 
  (b)   Not Applicable
 
  (c)(1)   1.02
 
  (c)(2)   1.02
 
  (c)(3)   Not Applicable
 
  (d)   Not Applicable
 
  (e)   1.02
 
  (a)   11.01

 

 



--------------------------------------------------------------------------------



 



          Trust         Indenture Act         Section       Indenture Section
§ 315
       
 
  (b)   11.05
 
  (c)   11.01
 
  (d)   11.01
 
  (e)   9.14
 
  (a)   1.01
 
       
§ 316
       
 
  (a)(1)(A)   9.02
 
      9.12
 
  (a)(1)(B)   9.13
 
  (a)(2)   Not Applicable
 
  (b)   9.08
 
  (c)   1.04
 
  (a)(1)   9.03
 
       
§ 317
       
 
  (a)(2)   9.04
 
  (b)   4.03
 
  (a)   1.07
 
       
§ 318
      Not Applicable

NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Indenture.

      *  
The relevant provision will be included in Article IV of this Indenture or in a
supplement thereto.

 

2.